



Exhibit 10.3
Execution Version


EMPLOYMENT AGREEMENT


(Amended and Restated as of May 31, 2018)


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into on January
3, 2018, and effective as of January 6, 2018 (the “Effective Date”) by and
between Sprint Corporation, a Delaware corporation (the “Company”) on behalf of
itself and any of its subsidiaries, affiliates and related entities and Michel
Combes (the “Executive”) (the Company and the Executive, collectively, the
“Parties,” and each, a “Party”) and is hereby amended and restated effective as
of May 31, 2018 (the “Restatement Effective Date”). Certain capitalized terms
are defined in Section 30.


WITNESSETH:


WHEREAS, the Executive has served as President and Chief Financial Officer of
the Company since January 2018;


WHEREAS, the Company and the Executive desire for the Executive to transition
from his position as President and Chief Financial Officer to the position of
President and Chief Executive Officer, and to make related amendments to the
terms of this Agreement;


WHEREAS, the Company desires to employ the Executive as President and Chief
Executive Officer of the Company, and the Executive is willing to do so,
pursuant to the terms of this Agreement.


NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive hereby agree as follows:


1.Employment.


(a)As of the Effective Date, the Company will employ the Executive, and the
Executive will be employed by the Company, upon the terms and conditions set
forth herein.


(b)The employment relationship between the Company and the Executive shall be
governed by the general employment policies and practices of the Company,
including without limitation, those relating to the Company’s Code of Conduct,
confidential information and avoidance of conflicts, except that when the terms
of this Agreement differ from or are in conflict with the Company’s general
employment policies or practices, the terms of this Agreement shall control.


2.Employment Term. Subject to earlier termination under Section 9, the
Executive’s employment under this Agreement shall be for an initial term of 24
months commencing on the Effective Date and shall continue through the second
anniversary of the Effective Date (the “Initial Employment Term”). At the end of
the Initial Employment Term and on each succeeding anniversary of the Effective
Date, the term of the Executive’s employment under this Agreement










1





--------------------------------------------------------------------------------







(the “Employment Term”) will (subject to earlier termination under Section 9) be
automatically extended by an additional twelve (12) months (each, a “Renewal
Term”), unless not less than sixty (60) days prior to the end of the Initial
Employment Term or any Renewal Term, either Party has given the other Party
written notice of non-renewal in accordance with Section 20. In the event of any
voluntary termination of his employment under this Agreement by the Executive,
he shall provide the Company with at least 30 days written notice of his intent
to terminate such employment.


3.
Position and Duties of the Executive.



(i)    During the Employment Term, the Executive shall serve as the President
and Chief Executive Officer of the Company and shall have such duties and
authorities consistent with such position as are customary for the position of
president and chief executive officer of a company of the size and nature of the
Company, and such other duties and authorities as shall be mutually agreed upon
between the Executive and the Board of Directors of the Company (the “Board”)
consistent with such position and agrees to serve as an officer and/or be an
employee of any Subsidiary as may be reasonably requested from time to time by
the Board or any committee of the Board. In his capacity as President and Chief
Executive Officer of the Company, the Executive shall report only to the Board.
During the Employment Term, all employees of the Company and its Subsidiaries
shall report, directly or indirectly, to the Executive. The Company will as soon
as practicable after the Effective Date and throughout the Employment Term
nominate the Executive for election to the Board by the Company’s shareholders
at all future annual shareholders’ meetings and any special shareholder meeting
at which members of the Board are elected.


(b)    During the Employment Term and except as may from time to time be
otherwise agreed to in writing by the Company, or during reasonable vacations
taken in accordance with Section 7, or during authorized leave, or as otherwise
provided in Section 3(c), the Executive shall devote his best reasonable
efforts, exclusive and full attention and energies (except for attention to
personal interests outside of normal working time) to the Executive’s position
and duties as set forth in Section 3(a), in each case within the framework of
the Company’s policies and objectives.


(c)    During the Employment Term, and provided that such activities do not
contravene the provisions of Sections 3(a), 10, 11, 12, or 13 and provided
further, that the Executive does not engage in any other substantial business
activity for gain, profit or other pecuniary advantage which materially
interferes with the performance of his duties hereunder, the Executive may (i)
participate in any governmental, educational, charitable or other community
affairs, (ii) subject to the prior approval of the Board, serve as a member of
the governing board of any such organization or any private or public for-profit
entity, (iii) manage his personal investments and affairs, and (iv) engage in
any other activity that has been approved by the Board. The Executive may retain
all fees and other compensation or other proceeds from any such service or
activities, and the Company shall not reduce his compensation hereunder by the
amount of such fees, compensation or other proceeds.
























2





--------------------------------------------------------------------------------







4.
Compensation.



(a)Base Salary. During the Employment Term, the Company shall pay to the
Executive an annual base salary of $1,500,000 (the “Base Salary”), which Base
Salary shall be payable at the times and in the manner consistent with the
Company’s general policies regarding payment of salary to the Company’s senior
executives but no less frequently then monthly. After March 31, 2019, the Base
Salary will be reviewed at least annually by the Compensation Committee and may
be increased (but not decreased, except for across-the-board reductions
generally applicable to the Company’s senior executives) from time to time in
the Compensation Committee’s sole discretion; provided, however, that any
decrease in Base Salary shall be disregarded for purposes of determining the
Executive’s benefits (if any) under Sections 5(b), 9(b)(ii), 9(b)(iii) and
9(b)(iv), and any corresponding benefits under Section 9(c) or the CIC Severance
Plan.


(b)Incentive Compensation. The Executive will be eligible to participate in any
short-term and long-term incentive compensation plans and such other management
incentive programs or arrangements of the Company approved by the Board that are
generally available to the Company’s senior executives, including, but not
limited to, the STIP and the LTIP. Except to the extent otherwise provided in
this Agreement, incentive compensation shall be paid in accordance with the
terms and conditions of the applicable plans, programs and arrangements and the
documents evidencing the grant of awards thereunder. Such participation shall
include the following.


(i)Annual Performance Bonus. During the Employment Term, the Executive shall be
entitled to participate in the STIP, with such opportunities as may be
determined by the Compensation Committee in its sole discretion (each such
annual opportunity, a “Target Bonus”); provided, however, that for the Company’s
bonus performance period that commenced on April 1, 2017, and will end on March
31, 2018 (“FY 2017”), the Executive will participate on a prorated basis for the
period in which he is employed by the Company during FY 2017. For FY 2017 the
Executive shall be entitled to receive the pro-rated amount at a target of 200%
of his Base Salary, which shall provide a payout, based on the greater of actual
performance or target; and, provided, further, that beginning with the Company’s
2018 fiscal year (that will commence on April 1, 2018) and for each fiscal year
thereafter that commences during the Employment Term, the Executive will
participate at an annual Target Bonus opportunity of 200% of his Base Salary
(which percentage may be increased, but not decreased, except for
across-the-board reductions generally applicable to the Company’s senior
executives); provided, however, that
any decrease in such percentage shall be disregarded for purposes of determining
severance benefits under Sections 9(b)(iii) and 9(b)(iv) and any corresponding
benefits under Section 9(c) or the CIC Severance Plan. Each bonus payable
pursuant to this Section 4(b)(i) shall be paid in a cash lump sum no later than
the date that other senior executives of the Company receive their corresponding
STIP bonus payments and shall be referred to herein as a “Bonus Award”.


(ii)Long-Term Performance Bonus. During the Employment Term, the Executive shall
be entitled to participate in the LTIP with such opportunities as may be
determined (consistent with this Section 4(b)(ii)) by the Compensation Committee
(the target opportunities referred to herein as the “LTIP Target Award
Opportunities”). The Executive shall be granted, effective as of [MM/DD/201 ]
(the “Grant Date”), an initial LTIP Target Award


















3





--------------------------------------------------------------------------------







Opportunity with a total aggregate value of $2.5 million on the Grant Date (the
“Initial LTIP Target Award”), with 20% of such value granted as a nonqualified
stock option award, 30% of such value granted as a time-vesting restricted stock
unit award and 50% of such value granted as a performance-vesting restricted
stock unit award, pursuant to Evidences of Award in substantially the forms
attached hereto as Exhibits A, B and C, respectively. The number of shares of
Common Stock subject to each such award shall be determined based on the grant
methodologies and practices used for other senior executives 2017. For purposes
of clarity, the portion of the Initial LTIP Target Award granted in the form of
performance-based restricted stock units shall be subject to the performance
periods established by the Compensation Committee for the 2017 LTIP for the
Company’s senior executives. The Executive’s LTIP Target Award Opportunity for
2018 and each year thereafter that commences during the Employment Term shall be
not less than $5 million (determined based on the Company’s then- current
methodologies for valuing awards) as of the Date of Grant. The LTIP Target Award
Opportunities shall be granted in the form of equity and/or cash-based awards
based on the Company’s practices under the applicable LTIP for its senior
executives.


(iii)Incentive bonuses, if earned, shall be paid no later than the date that
corresponding bonuses are paid to the Company’s senior executives.


(iv)Pursuant to the Company’s applicable incentive or bonus plans as in effect
from time to time, the Executive’s incentive compensation during the Employment
Term may (except as otherwise provided in Section 4(b)(i) with respect to the
performance period ending March 31, 2015) be determined according to criteria
intended to qualify as performance-based compensation under Section 162(m) of
the Code.


(v)Special Turnaround Incentive Award. On or as soon as practicable after the
Effective Date, the Company shall grant a Turnaround Incentive Award in the form
of a restricted stock unit covering 3,000,000 shares of Common Stock (the
“Turnaround Incentive Award”), with vesting of earned shares occurring May 31,
2022. The Turnaround Incentive Award shall be subject to the Company’s Amended
and Restated 2015 Omnibus Incentive Plan and shall be governed by an Evidence of
Award substantially in the form attached as Exhibit D attached hereto.


(c)Other Equity Compensation. During the Employment Term, in addition to the
LTIP, the Executive shall be eligible to participate in such other equity
incentive compensation plans and programs as the Company generally provides to
its senior executives under such plans and programs. During the Employment Term,
the Compensation Committee may, in its sole discretion, grant equity awards to
the Executive, which would be subject to the terms of the award agreements
evidencing such grants and the applicable plan or program, to the extent
consistent with the terms of this Agreement.


5.
Benefits.



(a)During the Employment Term, the Company shall make available to the
Executive, subject to the terms and conditions of the applicable plans,
participation for the Executive and his eligible dependents in: (i)
Company-sponsored group health, major medical, dental, vision, life insurance,
pension and profit sharing, 401(k) and employee benefit plans,


















4





--------------------------------------------------------------------------------







programs and arrangements (the “Employee Plans”) and such other usual and
customary benefits in which senior executives of the Company participate from
time to time, and (ii) such fringe benefits and perquisites as may be made
available to senior executives of the Company as a group, in each case on no
less favorable terms and conditions than those applying to other senior
executives of the Company generally. Both during and after the Employment Term,
the Executive shall be entitled to indemnification (and advancement of expenses)
on terms and conditions no less favorable than those made available generally to
the senior officers as such indemnification arrangements shall be in effect from
time to time, provided that the applicable terms and conditions shall be no less
favorable to the Executive than those applying as of the Effective Date. During
his employment with the Company and for not less than six (6) years thereafter,
the Executive shall be entitled to coverage under any director’s and officer’s
liability insurance policy maintained by or for officers or directors of the
Company, in each case on no less favorable a basis than that applying to other
officers or directors of the Company.


(b)Without limiting the generality of Section 5(a), in the event the Executive
becomes Disabled during the Employment Term, the Executive shall be entitled to
periodic payments in an aggregate amount equal to his Base Salary in effect
immediately prior to the date that he is Disabled, which payments shall be paid
to the Executive in equal installments on the regular payroll dates under the
Company’s payroll practices applicable to its senior executives (but no less
frequently than monthly), until the first anniversary of the date he was
Disabled, but reduced by any long-term disability benefits paid under the
Company’s LTD Plan during such one-year period provided that payments under the
LTD are made at the same time as the installments contemplated herein. Each
payment payable pursuant to this Section 5(b) is intended to constitute a
separate payment for purposes of Treasury regulation section 1.409A-2(b)(2). For
the avoidance of doubt, the Disability Benefits described herein are intended to
comply with Section 409A(a)(2)(A) and Treasury Regulation Section 1.409A-3.


(c)The Executive acknowledges that the Company may change its benefit programs
from time to time, which may result in certain benefit programs being amended or
terminated for its senior executives generally, provided that no such change, as
applied to the Executive, shall be inconsistent with the express terms of this
Agreement.


6.Expenses. The Company shall pay or reimburse the Executive for business
expenses reasonably incurred by the Executive in connection with his duties on
behalf of the Company following submission by the Executive of appropriate
documentation substantiating such expenses.


7.Vacation. In addition to such holidays, sick leave, personal leave and other
paid leave as is allowed under the Company’s policies applicable to senior
executives generally, the Executive shall be entitled to participate in the
Company’s vacation policy at a minimum of four (4) weeks vacation per calendar
year, in accordance with the Company’s policy generally applicable to senior
executives.


8.Place of Performance. The Executive’s principal place of work, subject to
reasonable and necessary travel requirements, shall be at the corporate
headquarters of the Company, which is currently located in Overland Park,
Kansas. In connection with commencing employment under this Agreement, the
Executive will establish a residence in or around Overland Park, Kansas. If


















5





--------------------------------------------------------------------------------







the Company relocates its corporate headquarters, and thus the Executive’s
principal place of work, more than 50 miles from his principal place of work
immediately prior to such relocation, the Executive shall, subject to any right
to terminate his employment for Good Reason, establish a residence within the
greater of (a) 50 miles of such relocated corporate headquarters or (b) the
total number of miles the Executive commuted to his principal place of work
prior to such relocation. To the extent the Executive establishes new residences
as provided in this Section 8, the Company will pay or reimburse the Executive’s
relocation expenses in accordance with the Company’s relocation policy that is
then applicable to its most senior executives, and in addition the Company will
provide as soon as practicable after the Effective Date, a $600,000 relocation
bonus; provided that if the Executive resigns other than for Good Reason or is
terminated by the Company for Cause within 24 months of the Effective Date, the
Executive must repay the relocation bonus to the Company.


9.
Termination.



(a)Termination Upon Non-Renewal of the Employment Term by the Executive,
Termination by the Company for Cause, or Resignation by the Executive Without
Good Reason. If the Executive provides notice of non-renewal of the Employment
Term and the Executive’s employment hereunder terminates upon the resulting
expiration of the Employment Term, or if the Executive’s employment hereunder is
terminated by the Company for Cause, or if the Executive resigns his employment
hereunder without Good Reason, the Executive shall not be eligible to receive
Base Salary, or to participate in any Employee Plans, with respect to any period
of time after the date the Executive’s employment hereunder terminates (the
“Termination Date”) unless the Parties otherwise agree in writing.


(b)Termination upon Non-Renewal of the Employment the by the Company,
Termination by the Company Without Cause or Resignation by the Executive with
Good Reason outside of the CIC Severance Protection Period. Subject to Section
9(g), if, prior to, or following expiration of, the CIC Severance Protection
Period, the Company provides notice of non-renewal of the Employment Term and
the Executive’s employment hereunder terminates upon the resulting expiration of
the Employment Term, the Executive’s employment hereunder is terminated by the
Company without Cause, or the Executive terminates his employment hereunder with
Good Reason, the Executive shall be entitled to receive, conditioned upon the
Executive’s execution and delivery to the Company of a Release within the
Release Consideration Period and upon the expiration of the Release Revocation
Period without revocation, and in full satisfaction of any rights the Executive
might otherwise have under the Separation Plan:


(i)An aggregate amount equal to two times his Base Salary in effect immediately
prior to the Termination Date paid to the Executive in equal installments over
the Payment Period on the regular payroll dates under the Company’s payroll
practices applicable to its senior executives (but no less frequently than
monthly), except that (A) if the Release Consideration and Revocation Period
ends on or after December 15th of the calendar year in which the Termination
Date falls, such installments that are otherwise payable in such calendar year
shall be paid in a lump sum on the first business day of the following calendar
year or (B) if the Executive is a Specified Employee, with respect to any amount
payable by reason of the termination of the Executive’s employment hereunder
that constitutes deferred compensation




















6





--------------------------------------------------------------------------------







within the meaning of Section 409A of the Code, such installments shall not
commence until after the six-month anniversary of the Termination Date, in which
case the Executive shall be paid a lump-sum cash payment equal to the aggregate
amount of missed installments during such six-month period on the first day of
the of the first calendar month that begins after such six- month period has
expired.


(ii)(A) payment of a pro rata Bonus Award for the portion of the Company’s
current fiscal year prior to and including the Termination Date; (B) payment of
a pro rata Capped Bonus Award for the portion of the Company’s current fiscal
year following the Termination Date; (C) for the first fiscal year following the
fiscal year during which the Termination Date occurs, payment of the Capped
Bonus Award; and (D) payment of a pro rata Capped Bonus Award for the second
year following the fiscal year during which the Executive’s employment
terminates (for purposes of this Section 9(b)(ii), each such payment to be made
in cash in the calendar year in which the Bonus Award or Capped Bonus Award, as
applicable, is determined, and in no event later than December 31st of the year
in which each such award is determined).


(iii)
For purposes of Section 9(b)(ii):



(1)the payment described in clause (A) thereof shall be equal to the product
obtained by multiplying the Bonus Award that would have been payable for the
full fiscal year in which the Termination Date occurs if the Executive’s
employment hereunder had continued (determining in good faith and without any
exercise of negative discretion) times a fraction (the “Pre-Termination
Fraction”), whose numerator is the number of days in such fiscal year through
the Termination Date and whose denominator is the number of days in such fiscal
year;


(2)the payment described in clause (B) thereof shall be equal to the product
obtained by multiplying the Executive’s Capped Bonus Award for the fiscal year
in which the Termination Date occurs times a fraction whose numerator is the
number of days in such fiscal year after the Termination Date and whose
denominator is the number of days in such fiscal year; and


(3)the payment described in clause (D) thereof shall equal the product obtained
by multiplying the Executive’s Capped Bonus Award for the applicable fiscal year
times the Pre-Termination Fraction.


(iv)(A) Beginning as of the Termination Date, continued participation for the
Executive and his eligible family members in the Company’s group health plans at
then-existing participation and coverage levels for the number of months equal
to the period of continuation coverage the Executive would be entitled to
pursuant to Section 4980B of the Code, in accordance with Section 409A of the
Code and otherwise to the extent permitted by law, and on terms no less
favorable to the Executive and his eligible family members than those in effect
from time to time for the Company’s senior executives generally, including any
co-payment and premium payment requirements and the Company shall deduct from
each payment payable to the Executive pursuant to Sections 9(b)(i) or (ii), the
amount of any employee contributions necessary to maintain such coverage for
such period, except that subject to Section 9(b)(vi), (A) following such period,
the Executive shall retain any rights to continue coverage under the


















7





--------------------------------------------------------------------------------







Company’s group health plans under the benefits continuation provisions pursuant
to Section 4980B of the Code by paying the applicable premiums of such plans;
and (B) the Executive shall no longer be eligible to receive the benefits
otherwise receivable pursuant to this Section 9(b)(v) as of the date that the
Executive becomes eligible to receive similar benefits from a new employer.


(v)Continued participation for the Executive and his eligible family members, at
the Executive’s sole cost, in the Company’s group health plans at then-existing
participation and coverage levels for the remainder of the Payment Period
following the period of continuation coverage the Executive would be entitled
to, if any, pursuant to Section 9(b)(v) above, in accordance with Section 409A
of the Code and otherwise to the extent permitted by law, comparable to the
terms in effect from time to time for the Company’s senior executives, but only
to the extent that the Executive makes a payment to the Company in an amount
equal to the monthly premium payments (both the employee and employer portions)
required to maintain such comparable coverage on or before the first day of each
calendar month that commences both during the Payment Period and after the end
of the period of continuation coverage specified in Section 9(b)(v), and the
Company shall promptly reimburse the Executive for the amount of such premiums,
if any, in excess of any employee contributions necessary to maintain such
coverage, except that (A) following such period, the Executive shall retain any
rights to continue coverage under the Company’s group health plans under the
benefits continuation provisions pursuant to Section 4980B of the Code by paying
the applicable premiums of such plans; and (B) the Executive shall no longer be
eligible to receive the benefits otherwise receivable pursuant to this Section
9(b)(vi) as of the date that the Executive becomes eligible to receive similar
benefits from a new employer.


(vi)Continued participation in the Company’s employee life insurance plans at
then-existing participation and coverage levels for the Payment Period,
comparable to the terms in effect from time to time for the Company’s senior
executives, including any co-payment and premium payment requirements and the
Company shall deduct from each payment payable to the Executive pursuant to
Sections 9(b)(i) and (ii), the amount of any employee contributions necessary to
maintain such coverage for such period, except that the Executive shall no
longer be eligible to receive the benefits otherwise receivable pursuant to this
Section 9(b)(vii) as of the date that the Executive becomes eligible to receive
similar benefits from a new employer.


(vii)Outplacement services, paid for by the Company promptly following receipt
of appropriate documentation substantiating the expense, up to a maximum amount
of $35,000; provided, however, that all outplacement services that are paid for
by the Company must be completed, and all payments by the Company must be made,
by December 31st of the second calendar year following the calendar year in
which the Executive’s Separation from Service occurs.


Notwithstanding anything in this Section 9(b) to the contrary, to the extent the
Executive has not executed the Release and delivered it to the Company within
the Release Consideration Period, or has revoked the executed Release within the
Release Revocation Period, the Executive will forfeit any right to receive the
payments and benefits specified in this Section 9(b) and to the extent any such
payments and benefits have been paid, the Company shall have the right to
recover the after-tax amount of any such payment.






















8





--------------------------------------------------------------------------------







(c)Termination upon Non-Renewal of the Employment Term by the Company,
Termination by the Company Without Cause or Resignation by the Executive for
Good Reason During the CIC Severance Protection Period. Subject to Section 9(g)
and clauses (i)-(iii) below, if, during the CIC Severance Protection Period, the
Executive’s employment hereunder terminates upon expiration of the Employment
Term due to non-renewal of the Employment Term by the Company, the Executive’s
employment hereunder is terminated by the Company without Cause or the Executive
terminates his employment hereunder with Good Reason, the Executive will become
entitled to the severance compensation and other benefits described in the CIC
Severance Plan (and all rights to severance benefits under this Agreement (other
than the vesting acceleration described herein) will cease) as of the later of
(x) Termination Date, or (y) in the event of a Pre-CIC Termination, the date the
Change in Control occurs. As of such later date but conditioned upon the
Executive’s execution and delivery to the Company of a Release within the
Release Consideration Period and the expiration of the Release Revocation Period
without revocation, the Executive will be entitled to vesting and payout
governed by the terms of the applicable Evidence of Award, subject in any event
to the Release Requirements of this sentence.


(i)If the Executive is entitled to severance and other benefits under the CIC
Severance Plan as a result of a Pre-CIC Termination, any benefits payable before
the Change in Control under this Agreement will continue to be treated as
payable under this Agreement and any benefits payable after the Change in
Control under the CIC Severance Plan will be paid under the CIC Severance Plan.


(ii)In no event may there be duplication of benefits under this Agreement and
the CIC Severance Plan.


(iii)Delivery, and non-revocation, of a Release in accordance with Section 9(b)
or this Section 9(c) shall be deemed to satisfy any requirement for a release
that is set forth in the CIC Severance Plan or in any other Company Arrangement.


(d)Termination by Death. If the Executive dies during the Employment Term, the
Executive’s employment hereunder will terminate as of the date of his death.


(e)Termination by Disability. If the Executive becomes Disabled prior to the
expiration of the Employment Term, the Executive’s employment hereunder will
terminate, and the Executive and his eligible family members shall be entitled
to continue to participate,
through the first anniversary of the Termination Date, in the Company’s group
health plans to the extent permitted by law at his then-existing participation
and coverage levels and on the terms that are in effect from time to time for
the Company’s senior executives, including any co- payment and premium payment
requirements; provided, however, that if the Executive would not be eligible for
participation under the Company’s group health plans but for this Section 9(e),
such continued participation will be at the Executive’s sole cost and only to
the extent the Executive makes a payment to the Company in an amount equal to
the monthly premium payments (both the employee and employer portions) required
to maintain such comparable coverage on or before the first day of each calendar
month of such coverage, and the Company shall promptly reimburse the Executive
for the amount of such premium payments.




















9





--------------------------------------------------------------------------------







(f)No Mitigation Obligation. In the event of any termination of the Executive’s
employment hereunder, the Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement, and no amounts paid, or benefits provided, under Section 9 will be
reduced on account of any compensation or benefits that the Executive may
receive from any other source, except as expressly provided in Section 9.
Notwithstanding anything herein to the contrary, the Executive shall notify the
Company within 30 days after becoming eligible for coverage of any of the
benefits described in Sections 9(b)(v)-(vii) or the corresponding provisions of
the CIC Severance Plan.


(g)Affiliate Employment. Notwithstanding anything to the contrary in this
Agreement or in any other agreement or plan, if the Executive’s employment
hereunder terminates and (1) the Executive commences employment with, or is
otherwise then employed by, an Affiliate pursuant to an employment agreement
with such Affiliate or (2) the business combination transaction between the
Company, T-Mobile US, Inc., Huron Merger Sub LLC, Superior Merger Sub
Corporation, Starburst I, Inc., Galaxy Investment Holdings, Inc., Deutsche
Telekom AG, Deutsche Telekom Holding B.V. and SoftBank Group Corp. that was
publicly announced on April 29, 2018 (the “Transaction”) is consummated and the
Executive is offered, but refuses to accept, a position with an Affiliate that
would provide compensation, duties and responsibilities that are not materially
less favorable to the Executive than Executive’s compensation, duties or
responsibilities with the Company immediately before the closing of the
Transaction (or immediately before his termination, if earlier than the closing
of the Transaction), then the Executive shall not be entitled to receive any
termination payments or benefits under Section 9(b), 9(c), or the CIC Severance
Plan or Separation Plan (“Severance Payments or Benefits”) (or, if the Executive
has already commenced receipt of Severance Payments or Benefits, he shall not
receive any further Severance Payments or Benefits), other than (as applicable):


(i)If such termination does not occur during the CIC Severance Protection
Period, the benefits described in Section 9(b)(ii)(A) and, conditioned upon the
Executive’s execution and delivery to the Company of a Release within the
Release Consideration Period and the expiration of the Release Revocation Period
without revocation, any termination-related rights with respect to the
Executive’s equity, and equity-based, awards in accordance with the terms of the
applicable Evidence of Award; or


(ii)If such termination does occur during the CIC Severance Protection Period,
the benefits described in Section 4.01(b)(ii) of the CIC Severance Plan (or any
successor to such Section) and the vesting acceleration of equity, and
equity-based, awards described in Section 9(c) (subject to clause (ii) of
Section 9(c)).


(h)Forfeiture. Notwithstanding the foregoing, any right of the Executive to
receive termination payments and benefits under Sections 9(b) or 9(c) (or
continued vesting or vesting acceleration of equity awards pursuant to the terms
and conditions of such awards) shall be subject to forfeiture to the extent
provided in Section 14 after any breach of Section 10, 11, or 12 by the
Executive.


(i)Accrued Benefits. Upon any termination of the Executive’s employment
hereunder, regardless of the reason, (i) the Executive shall promptly receive
any accrued but






















10





--------------------------------------------------------------------------------







unpaid cash compensation (including, without limitation, Base Salary through the
Termination Date and cash compensation for accrued but unused vacation days) and
(notwithstanding his termination) reimbursement for business expenses incurred
prior to the Termination Date and otherwise reimbursable under Section 6; (ii)
other than in connection with a termination of the Executive’s employment
hereunder by the Company for Cause, or by the Executive without Good Reason and
not due to non-renewal of the Employment Term as a result of the notice of
non-renewal from the Executive, the Executive shall be entitled to payment of
any unpaid Bonus Award for any fiscal year that ended prior to the Termination,
determined and paid in good faith without any exercise of negative discretion at
the time of determination that is not also applied in equal percentage amounts
across-the-board to the bonuses payable to the Company’s other senior
executives; (iii) the Executive shall be entitled to any vested, accrued or
earned benefits under any Employee Plan or equity, or equity-based, award in
accordance with the terms of such Employee Plan and applicable law; and (iv) the
Executive shall be entitled to any other non- duplicative payments or benefits
then or thereafter due in accordance with the then-applicable terms of any
applicable Company Arrangement (including, without limitation, benefits under
Sections 5(b), 6, 11, 14, 16 and 17 of this Agreement but excluding benefits
under any severance benefit plan).


10.
Confidential Information; Statements to Third Parties.



(a)During the Employment Term and following termination of the Executive’s
employment, the Executive acknowledges and agrees that:


(i)all information, whether or not reduced to writing (or in a form from which
information can be obtained, translated, or derived into reasonably usable form)
and whether compiled or created by the Company, any of its Subsidiaries, or any
entity or venture in which the Company, directly or indirectly, has an ownership
interest of 10% or more or which has an ownership interest of 10% or more in the
Company (collectively, the “Company Group”), of a proprietary, private, secret
or confidential nature (including, without exception, inventions, products,
processes, methods, techniques, formulas, compositions, compounds, projects,
developments, sales strategies, plans, research data, clinical data, financial
data, personnel data, computer programs, customer and supplier lists,
trademarks, service marks, copyrights (whether registered or unregistered),
artwork, and contacts at or knowledge of customers or prospective customers)
concerning the Company Group’s business, business relationships or financial
affairs, which derives independent economic value from not being readily known
to or ascertainable by proper means by others who can obtain economic value from
the disclosure or use of such information (collectively, “Proprietary
Information”) shall be the exclusive property of the Company Group.


(ii)reasonable efforts have been put forth by the Company Group to maintain the
secrecy of its Proprietary Information; and


(iii)any willful retention or use by the Executive of Proprietary Information
that violates this Agreement after the termination of the Executive’s employment
will constitute a misappropriation of the Company Group’s Proprietary
Information.






















11





--------------------------------------------------------------------------------







(b)The Executive further acknowledges and agrees that he will take all
affirmative steps as reasonably necessary or requested by the Company to protect
the Proprietary Information from inappropriate disclosure during and after his
employment with the Company, provided that the Company agrees to pay any
expenses reasonably incurred by the Executive in complying with this obligation
promptly following receipt of appropriate documentation from the Executive
substantiating such expenses.


(c)All materials or copies thereof and all tangible things and other property of
the Company Group that embody or represent Proprietary Information in the
Executive’s custody or possession shall be delivered to the Company (to the
extent the Executive has not already returned them) within five business days
after the earlier of: (i) any request by the Company delivered in accordance
with Section 20 or (ii) any termination of the Executive’s employment with the
Company for any reason. After such delivery, the Executive shall not retain any
such materials or portions or copies thereof or any such tangible things and
other property and shall execute any affirmation of compliance that the Company
may reasonably require. Anything in this Agreement or elsewhere to the contrary
notwithstanding the Executive shall at all times be entitled to retain, and use
appropriately (i) papers and other materials of a personal nature, including,
but not limited to, photographs, correspondence, personal diaries, calendars,
rolodexes (and electronic equivalents), personal files and phone books, (ii)
information and documents pertaining to his personal rights, obligations and
entitlements, (iii) information the Executive reasonably believes may be needed
for tax purposes, and (iv) copies of plans, programs and agreements related to
his employment, or termination thereof, with the Company. To the extent that the
Executive makes use of his own personal computing devices (e.g., PDA, laptop,
thumb drives, etc.) during the Employment Term, upon termination of the
Employment Term or at any earlier time if requested by the Company, the
Executive will deliver such personal computing devices to the Company for
review, and permit the Company to delete all Proprietary Information from such
personal computing devices that he is not entitled to retain, provided that the
Company shall use its best reasonable efforts to avoid reviewing the content of
privileged or personal communications and materials that do not contain
Proprietary Information (other than Proprietary Information that he is entitled
to retain).


(d)The Executive further agrees that his obligation not to disclose or to use
information and materials set forth in Sections 10(a), 10(b) and 10(c) above,
and his obligation to return materials and tangible property, set forth in
Section 10(c) above, also extends to corresponding types of information,
materials and tangible property of customers of the Company Group, consultants
for the Company Group, suppliers to the Company Group, or other third parties
who may have disclosed or entrusted the same to the Company Group or to the
Executive.


(e)The Executive further acknowledges and agrees that he will continue to keep
in strict confidence, and will not, directly or indirectly, at any time,
disclose, furnish, disseminate, make available, use or suffer to be used in any
manner except in carrying out his duties hereunder any Proprietary Information
without limitation as to when or how the Executive may have acquired such
Proprietary Information and that he will not disclose any Proprietary
Information to any person or entity other than appropriate employees of the
Company or use the same for any purposes (other than in the performance of his
duties under this Agreement) without written approval of the Board, either
during or after his employment with the Company.






















12





--------------------------------------------------------------------------------







(f)Further the Executive acknowledges that his obligation of confidentiality
will survive, regardless of any other breach of this Agreement or any other
agreement, by any party hereto, until and unless such Proprietary Information of
the Company Group has become, through no fault of the Executive, generally known
to the public. In the event that the Executive is required by law, regulation,
or court order to disclose any Proprietary Information, the Executive will
promptly notify the Company prior to making any such disclosure to facilitate
the Company seeking a protective order or other appropriate remedy from the
proper authority. The Executive further agrees to cooperate with the Company in
seeking such order or other remedy and that, if the Company is not successful in
precluding the requesting legal body from requiring the disclosure of the
Proprietary Information, the Executive will furnish only that portion of the
Proprietary Information that he reasonably believes is legally required to be
disclosed, and the Executive will exercise all reasonable efforts to obtain
reliable assurances that confidential treatment will be accorded to the
Proprietary Information; provided that, in each case, the Company agrees to
promptly pay any expenses reasonably incurred by the Executive in complying with
these obligations following receipt of appropriate documentation from the
Executive substantiating such expenses.


(g)The Executive’s obligations under this Section 10 are in addition to, and not
in limitation of, all other obligations of confidentiality under the Company’s
policies, general legal or equitable principles or statutes. However, nothing in
this Agreement or elsewhere shall prohibit the Executive from making truthful
statements, or disclosing Proprietary Information in good faith (i) to
appropriate members of the Company Group, or to any authorized (or apparently
authorized) agent or representatives of any of them, (ii) in connection with the
good faith performance of his duties for the Company, (iii) when required to do
so by a court, government agency, legislative body, arbitrator or another person
with apparent jurisdiction to require such disclosure, (iv) as reasonably
necessary in the course of any proceeding under Section 16 or 21, or (v) in
confidence to an attorney or other professional for the purpose of securing
professional assistance or advice.


(h)
During and after the Employment Term:



(i)the Executive agrees to refrain from making any statements about the Company
or its officers or directors that would disparage, or reflect unfavorably upon
the image or reputation of the Company or any such officer or director;


(ii)the Company shall refrain from making any statements about the Executive
that would disparage, or reflect unfavorably upon the image or reputation of the
Executive; provided, however, that the foregoing shall not prohibit the Company
from complying with its policies regarding public statements with respect to the
Executive, or otherwise complying with applicable law, and any such statements
shall be deemed to be made by the Company only if made or authorized by a member
of the Board or a senior executive officer of the Company; and


(iii)nothing in this Agreement or elsewhere shall prohibit honest and good faith
reporting by the Executive to appropriate Company or legal enforcement
authorities or otherwise complying with applicable law.




















13





--------------------------------------------------------------------------------







11.Non-Competition. In consideration of the Company entering into this
Agreement, for the period commencing on the Effective Date and ending on the
expiration of the Restricted Period:


(a)The Executive covenants and agrees that the Executive will not, directly or
indirectly, engage in any activities on behalf of or have an interest in any
Competitor of the Company Group, whether as an owner, investor, executive,
manager, employee, independent consultant, contractor, advisor, or otherwise.
The Executive’s ownership of less than one percent (1%) of any class of stock in
a publicly-traded entity shall not be a breach of this Section 11(a).


(b)“Competitor” means, at the time of the termination of the Executive’s
employment with the Company for any reason, any individual, corporation,
partnership, limited liability company, association, joint venture, trust, joint
stock company, joint venture, or unincorporated organization (a “Person”) or any
of such Person’s Divisions doing business in the United States including any
territory of the United States (collectively, the “Territory”) or any of such
Person’s Divisions employing the Executive doing business in the Territory if
such Person or its Division: (i) receives at least 15% of its gross operating
revenues from providing wireless communications services of any type (for
example, voice, data, including Internet, and video),
(ii) is operating for less than 5 years a wireless line of business from which
the Company Group derives, and the Company Group has specifically disclosed to
the Executive that it derives, or that the Executive knows or should reasonably
know based on his position, duties or responsibilities with the Company that it
derives, at least 3% of gross operating revenues, notwithstanding such Person’s
or Division’s lack of substantial revenues in such line of business, or (iii) is
engaged in any activity or has an interest in any activity in which Proprietary
Information to which the Executive had access at any time during the two-year
period before his termination of employment that could be of substantial harm to
the Company Group. For this purpose, “Division” means any distinct group,
subsidiary, or unit organized as a segment or portion of a Person that is
devoted to the production, provision, or management of a common product or
service or group of related products or services, regardless of whether the
group is organized as a legally distinct entity.


For purposes of the foregoing, gross operating revenues of the Company Group and
such other Person shall be those of the Company Group or such Person, together
with their Company Group, but those of any Division employing or proposing to
employ the Executive shall be on a stand-alone basis, all measured by the most
recent available financial information of both the Company Group and such other
Person or Division at the time the Executive accepts, or proposes to accept,
employment with or to otherwise perform services for such Person or Division. If
financial information concerning any potential Competitor is not publicly
available or is inadequate for purposes of applying this definition, the
ultimate burden shall be on the Executive to present information that such
Person or Division is not a Competitor.


(c)The Executive acknowledges and agrees that, for purposes of this Section 11,
due to the continually evolving nature of the Company Group’s industry, the
scope of its business and/or the identities of Competitors may change over time
and that breach of this Agreement by accepting employment with a Competitor
would irreparably injure the Company Group. The Parties further acknowledge and
agree that the Company Group currently markets its products and services on a
nationwide basis, encompassing the Territory, and may expand such Territory


















14





--------------------------------------------------------------------------------







to include any international and foreign markets, in which case the Parties
acknowledge that the terms and provisions of this Section 11 shall apply to such
expanded markets.


(d)The Executive covenants and agrees that should a court at any time determine
that any restriction or limitation in this Section 11 is unreasonable or
unenforceable, it will be deemed amended so as to provide the maximum protection
to the Company Group and be deemed reasonable and enforceable by the court.


12.Non-Solicitation. In consideration of the Company entering into this
Agreement, for the period commencing on the Effective Date and ending on the
expiration of the Restricted Period, the Executive hereby covenants and agrees
that he shall not individually or in cooperation with any other person or entity
do any of the following:


(a)solicit, aid, induce or persuade, directly or indirectly, any person who is
an employee, representative, or agent of any member of the Company Group to
leave his or her employment with any member of the Company Group to accept
employment with any other person or entity;


(b)induce any person who is an employee, officer or agent of the Company Group
to terminate such relationship;


(c)solicit any customer of the Company Group, or any person or entity whose
business the Company Group had solicited during the 180-day period prior to
termination of the Executive’s employment, for purposes of engaging in any
business which is competitive with the Company Group within the Territory; or


(d)solicit, aid, induce, persuade or attempt to solicit, aid, induce or persuade
any person or entity to take any action that would result in a Change in Control
of the Company or to seek to control the Board in a material manner without
prior written consent of the Board.


(e)For purposes of this Section 12 the term “solicit or persuade” includes, but
is not limited to, (i) initiating communications with an employee of the Company
Group relating to possible employment, (ii) offering bonuses or additional
compensation to encourage an employee of the Company Group to terminate his or
her employment, and (iii) initiating communications with any person or entity
relating to a possible Change in Control.


(f)Notwithstanding anything to the contrary contained herein, neither any action
taken by the Executive in the course of carrying out his duties under this
Agreement nor the Executive’s response to an unsolicited request for an
employment reference regarding any former employee of the Company Group shall be
a violation of this Section 12.


13.
Developments.



(a)The Executive acknowledges and agrees that he will, upon request by the
Company, make full and prompt disclosure to the Company of all inventions,
improvements, discoveries, methods, developments, software, mask works, and
works of authorship, whether patentable or copyrightable or not, (i) which
relate to the Company’s business and have heretofore been created, made,
conceived or reduced to practice by the Executive or under his












15





--------------------------------------------------------------------------------









direction or jointly with others, and not assigned to prior employers, or (ii)
which have utility in or relate to the Company’s business, and which are
created, made, conceived or reduced to practice by the Executive or under his
direction or jointly with others during his employment with the Company, whether
or not during normal working hours or on the premises of the Company (all of the
foregoing of which are collectively referred to in this Agreement as
“Developments”).


(b)The Executive further agrees to assign and does hereby assign to the Company
(or any person or entity designated by the Company) all of the Executive’s
rights, title and interest worldwide in and to all Developments and all related
patents, patent applications, copyrights and copyright applications, and any
other applications for registration of a proprietary right. This Section 13(b)
shall not apply to Developments that the Executive developed entirely on his own
time without using the Company’s equipment, supplies, facilities, or Proprietary
Information and that does not, at the time of conception or reduction to
practice, have utility in or relate to the Company’s business, or actual or
demonstrably anticipated research or development. The Executive understands
that, to the extent this Agreement shall be construed in accordance with the
laws of any Territory which precludes a requirement in an employee agreement to
assign certain classes of inventions made by an employee, this Section 13(b)
shall be interpreted not to apply to any invention which a court or arbitrator
rules, or the Company agrees, falls within such classes.


(c)The Executive further agrees to cooperate with the Company, both during and
after the Employment Term and upon the Company’s reasonable request and at the
Company’s sole expense, with respect to the procurement, maintenance and
enforcement of copyrights, patents and other intellectual property rights (both
in the United States and other countries) relating to Developments. The
Executive shall not be required to incur or pay any costs or expenses in
connection with the rendering of such cooperation. Upon reasonable request by
the Company, the Executive will sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights, and powers of attorney, and do all
other things reasonably requested by the Company (at its sole expense) to
protect the Company’s rights and interests in any Development.


(d)The Executive further acknowledges and agrees that if the Company is unable,
after reasonable effort, to secure the Executive’s signature on any such papers
as reasonably requested, any executive officer of the Company shall be entitled
to execute any such papers as the Executive’s agent and attorney-in-fact, and
the Executive hereby irrevocably designates and appoints each executive officer
of the Company as his agent and attorney-in-fact for the sole purpose of
executing any such papers on the Executive’s behalf under such circumstances and
taking any and all actions reasonably requested by the Company (at the Company’s
sole expense) in order to protect its rights and interests in any Development,
under the conditions described in this sentence.


14.Remedies. The Executive and the Company agree that the covenants contained in
Sections 10, 11, 12, and 13 are reasonable under the circumstances, and further
agree that if in the opinion of any court of competent jurisdiction any such
covenant is not reasonable in any respect, such court will have the right, power
and authority to sever or modify any provision or provisions of such covenants
as to the court will appear not reasonable and to enforce the
















16





--------------------------------------------------------------------------------







remainder of the covenants as so amended. The Executive acknowledges and agrees
that the remedy at law available to the Company for breach of any of the
Executive’s obligations under Sections 10, 11, 12, and 13 would be inadequate
and that damages flowing from such a breach may not readily be susceptible to
being measured in monetary terms. Accordingly, the Executive acknowledges,
consents and agrees that, in addition to any other rights or remedies that the
Company may have at law, in equity or under this Agreement, upon adequate proof
of the Executive’s violation of any such provision of this Agreement, the
Company will be entitled to seek immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach, without the
necessity of proof of actual damage. Without limiting the applicability of this
Section 14 or in any way affecting the right of the Company to seek equitable
remedies hereunder, in the event that the Executive materially and willfully
breaches any of the provisions of Sections 10, 11, or 12 or engages in any
activity that would constitute a material and willful breach save for the
Executive’s action being in a state where any of the provisions of Sections 10,
11, 12, or this Section 14 is not enforceable as a matter of law, and, if such
breach or activity is susceptible to cure and such breach or activity is not
cured by the Executive within 7 days after the Company delivers a notice to the
Executive describing the breach or activity in reasonable detail and requesting
cure, then the Company’s obligation to pay any remaining severance compensation
and benefits that have not already been paid to the Executive pursuant to
Sections 9(a), 9(b), 9(c) or 9(e) (for the avoidance of doubt, after application
of Section 9(g), if applicable) shall terminate.


15.
Continued Availability and Cooperation.



(a)Following termination of the Executive’s employment under this Agreement, the
Executive agrees that, consistent with the Executive’s business and personal
affairs and his fiduciary duties both to the Company and to any new employer, he
will (upon reasonable request by the Company) cooperate with the Company and
with the Company’s counsel in connection with any present and future actual or
threatened litigation, administrative proceeding or investigation involving the
Company that relates to events, occurrences or conduct occurring (or claimed to
have occurred) during the period of the Executive’s employment by the Company
(other than any litigation, administrative proceeding or investigation in which
the Executive and the Company are opposing parties); provided, however, nothing
in this Section 15(a) shall require the Executive to cooperate in such a way
that would jeopardize his legal interests. Cooperation may include, but is not
limited to:


(i)making himself reasonably available for interviews and discussions with the
Company’s counsel as well as for depositions and trial testimony;


(ii)if depositions or trial testimony are to occur, making himself reasonably
available and cooperating in the preparation therefore, as and to the extent
that the Company or the Company’s counsel reasonably requests;


(iii)refraining from impeding in any way the Company’s prosecution or defense of
such litigation or administrative proceeding; and


(iv)cooperating in the development and presentation of the Company’s prosecution
or defense of such litigation or administrative proceeding.


















17





--------------------------------------------------------------------------------







(b)The Company will promptly pay directly, or promptly reimburse the Executive
for, any expense reasonably incurred by him in connection with rendering
cooperation under Section 15(a), including (without limitation) attorneys’ fees
and other charges of counsel (if the Executive reasonably determines that he
should retain independent legal counsel), incurred in connection with any
cooperation, consultation and advice rendered under this Agreement following
receipt of appropriate documentation from the Executive substantiating such
expenses.


16.
Dispute Resolution.



(a)In the event that the Parties are unable to resolve any controversy or claim
arising out of or relating to this Agreement, the Executive’s employment with
the Company, or any termination of such employment, either Party to the dispute
shall refer the dispute to binding arbitration, which shall (except as otherwise
provided in Section 16(d)) be the exclusive forum for resolving all such
controversies and claims. Such arbitration will be administered by Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) pursuant to its Comprehensive
Arbitration Rules and Procedures (the “JAMS Rules”). The arbitration shall be
conducted by a single arbitrator selected by the Parties according to the JAMS
Rules. In the event that the Parties fail to agree on the selection of the
arbitrator within 30 days after either Party’s request for arbitration, the
arbitrator will be chosen by JAMS. Unless the Parties otherwise agree, any
arbitration hearings shall commence on a mutually agreeable date within 90 days
after the request for arbitration and shall be conducted within thirty (30)
miles of the location of the Executive’s then current principal place of work
for the Company, or if he is no longer working with the Company, within thirty
(30) miles of his most recent principal place of work for the Company.


(b)The Parties agree that each will bear their own costs and attorneys’ fees.
The arbitrator shall not have authority to award attorneys’ fees or costs to any
Party.


(c)The arbitrator shall have no power or authority to make awards or orders
granting relief that would not be available to a Party in a court of law. The
arbitrator’s award is limited by and must comply with this Agreement and
controlling federal, state, and local laws. The decision of the arbitrator shall
otherwise be final and binding on the Parties, except as otherwise provided by
law.


(d)Notwithstanding the foregoing, no claim for injunctive or similar
non-monetary equitable relief contemplated by or allowed under applicable law
with respect to alleged violations of Sections 10, 11, 12, and 13 of this
Agreement will be subject to arbitration under this Section 16, but will instead
be subject to determination in a court of competent jurisdiction as set forth in
Section 21, which court shall apply Delaware law consistent with Section 21 of
this Agreement.


17.Other Agreements. No agreements (other than the agreements evidencing grants
of equity awards and those expressly referred to in this Agreement, and other
Company Arrangements arising out of or relating to the Executive’s service as a
member of the Company’s Board) (collectively, “Other Arrangements”)) or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either Party which are not set forth in
this Agreement. Each Party acknowledges that no representations, inducements,
promises, or other agreements, orally or otherwise, have been made by any Party,
or anyone acting on behalf
















18





--------------------------------------------------------------------------------







of such Party, pertaining to the subject matter hereof, which are not embodied
in this Agreement (or in any Other Arrangement), and that no prior and/or
contemporaneous agreement, statement or promise pertaining to the subject matter
hereof that is not contained in this Agreement (or in any Other Arrangement)
shall be valid or binding on either Party.


18.Withholding of Taxes. The Company will withhold from any amounts payable by
it under this Agreement all federal, state, city or other taxes that the Company
is required to withhold pursuant to any applicable statute or government
regulation or ruling.


19.
Successors and Binding Agreement.



(a)The Company may assign its rights under the Agreement only to any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company that expressly agrees to assume and perform this Agreement in the same
manner and to the same extent the Company would have been required to perform if
no such succession had taken place. This Agreement will be binding upon and
inure to the benefit of the Company and any such successor to the Company, (and
such successor shall thereafter be deemed to be included in the term the
“Company” for the purposes of this Agreement, except to the extent that the
result would be to expand the restrictions applying to the Executive under
Section 11), but will not otherwise be assignable, transferable or delegable by
the Company.


(b)This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.


(c)This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
19(a) and 19(b). Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments and benefits hereunder will (except as
otherwise expressly provided in any other applicable Company Arrangement) not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by the Executive’s will or by
the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 19(c), the Company shall have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.


20.Notices. All communications, including without limitation notices, consents,
requests or approvals, required or permitted to be given hereunder will be in
writing and will be duly given when hand delivered or dispatched by electronic
facsimile transmission (with receipt thereof confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as Federal
Express or UPS, addressed to the Company (to the attention of the General
Counsel of the Company) at its principal executive offices and to the Executive
at his principal residence, or to such other address as either Party may have
furnished to the other in writing and in accordance herewith, except that
notices of changes of address shall be effective only upon receipt.




















19





--------------------------------------------------------------------------------







21.
Governing Law and Choice of Forum.



(a)This Agreement will be construed and enforced according to the laws of the
State of Delaware, without giving effect to the conflict of laws principles
thereof.


(b)To the extent not otherwise provided for by Section 16 of this Agreement, the
Executive and the Company consent to the jurisdiction of all state and federal
courts located in Overland Park, Johnson County, Kansas, (or, if the location of
the Company’s corporate headquarters is no longer in Overland Park and the
Executive’s principal place of work has been relocated to the Company’s
corporate headquarter, then within thirty (30) miles of the location of the
Executive’s then current principal place of work for the Company, or if he is no
longer working with the Company, within thirty (30) miles of his most recent
principal place of work for the Company) as well as to the jurisdiction of all
courts of which an appeal may be taken from such courts, for the purpose of any
suit, action, or other proceeding arising out of, or in connection with, this
Agreement or that otherwise arise out of the employment relationship. Each Party
hereby expressly waives any and all rights to bring any suit, action, or other
proceeding in or before any court or tribunal other than the courts described
above and covenants that it shall not seek in any manner to resolve any dispute
other than as set forth in this paragraph. Further, the Parties each hereby
expressly waives any and all objections either may have to venue, including,
without limitation, the inconvenience of such forum, in any of such courts. In
addition, each of the Parties consents to the service of process by personal
service or any manner in which notices may be delivered hereunder in accordance
with this Agreement.


22.Validity/Severability. If any provision of this Agreement or the application
of any provision is held invalid, unenforceable or otherwise illegal, the
remainder of this Agreement and the application of such provision will not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal. To the extent any provisions are held to be
invalid, unenforceable or otherwise illegal cannot be reformed, such provisions
are to be stricken herefrom and the remainder of this Agreement will be binding
on the Parties and their successors and assigns as if such invalid or illegal
provisions were never included in this Agreement from the first instance.


23.Survival of Provisions. Notwithstanding any other provision of this
Agreement, the Parties’ respective rights and obligations under Sections 5(a),
5(b), 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21, 23, 25 and 26, will survive
any termination of the Executive’s employment under this Agreement.


24.
Representations and Acknowledgements.



(a)The Executive hereby represents that, except as he has disclosed to the
Company, he is not subject to any restriction on his ability to enter into this
Agreement or to perform his duties and responsibilities hereunder, including,
but not limited to, any covenant not to compete with any former employer that
would so restrict him.


(b)The Executive further represents that, to the best of his knowledge, his
performance of all the terms of this Agreement and as an employee of the Company
does not and


















20





--------------------------------------------------------------------------------







will not breach any agreement with another party, and that he will not knowingly
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer not
included in the Company Group or others.


(c)The Executive hereby represents and agrees that, during the Restricted
Period, if the Executive is offered employment or the opportunity to enter into
any business activity, whether as owner, investor, executive, manager, employee,
independent consultant, contractor, advisor or otherwise, the Executive will
inform the offeror of the existence of Sections 10, 11, 12, and 13 of this
Agreement and provide the offeror a copy thereof. The Executive authorizes the
Company to provide a copy of the relevant provisions of this Agreement to any of
the persons or entities described in this Section 24(c) and to make such persons
aware of the Executive’s obligations under this Agreement.


(d)The Company represents and warrants that (i) it is fully authorized by action
of its Board (and of any other person or body whose action is required) to enter
into this Agreement and to perform its obligations under it, and (ii) upon the
execution and delivery of this Agreement by the Parties, this Agreement shall be
its valid and binding obligation, enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.


25.Compliance with Code Section 409A. With respect to reimbursements or in-kind
benefits provided under this Agreement or under any other Company Arrangement:
(a) the Company will not provide for cash in lieu of a right to reimbursement or
in-kind benefits to which the Executive has a right under this Agreement or
under any other Company Arrangement, (b) any reimbursement of provision of
in-kind benefits made during the Executive’s lifetime (or such shorter period
prescribed by a specific provision of this Agreement or of any other Company
Arrangement) shall be made not later than December 31st of the year following
the year in which the Executive incurs the expense, and (c) in no event will the
amount of expenses so reimbursed, or in-kind benefits provided, by the Company
in one year affect the amount of expenses eligible for reimbursement or in-kind
benefits to be provided, in any other taxable year. Each payment, reimbursement
or in-kind benefit made pursuant to the provisions of this Agreement or of any
other Company Arrangement shall be regarded as a separate payment and not one of
a series of payments for purposes of Section 409A of the Code. It is intended
that any amounts payable under this Agreement, any Employee Plan or any other
Company Arrangement, and any exercise of the Company’s and the Executive’s
authority or discretion hereunder, shall comply with the provisions of Section
409A of the Code and the Treasury regulations relating thereto so as not to
subject the Executive to the payment of the additional tax, interest and any tax
penalty which may be imposed under Code Section 409A. In furtherance of this
interest, to the extent that any provision hereof would result in the Executive
being subject to payment of the additional tax, interest and tax penalty under
Code Section 409A, the Parties agree to amend this Agreement in order to bring
this Agreement into compliance with Code Section 409A; and thereafter to
interpret its provisions in a manner that complies with Section 409A of the
Code. Reference to Section 409A of the Code is to Section 409A of the Internal
Revenue Code of 1986, as amended, and will also include any proposed, temporary
or final regulations, or any other guidance, promulgated with respect to such
Section by the U.S. Department of Treasury or the Internal Revenue Service.
Notwithstanding anything in this Agreement or elsewhere to the contrary, and


















21





--------------------------------------------------------------------------------







unless the Executive otherwise agrees in a signed writing executed in connection
with the termination of his employment under this Agreement, the Executive shall
have no duties or responsibilities after the Termination Date that are
inconsistent with his having had a Separation from Service on the Termination
Date. If the Executive agrees, in a signed writing that is executed in
connection with the termination of his employment under this Agreement, to
undertake duties and responsibilities that will result in his not incurring a
Separation from Service on the Termination Date, all references to the
Termination Date herein for the purposes of determining the commencement of any
severance payments and benefits that constitute deferred compensation within the
meaning of Section 409A shall mean the date Executive incurs a Separation from
Service. Notwithstanding the foregoing, no particular tax result for the
Executive with respect to any income recognized by the Executive in connection
with this Agreement is guaranteed, and the Executive shall be responsible for
any taxes, penalties and interest imposed on him under or as a result of Section
409A of the Code in connection with payments and benefits made in accordance
with the terms of this Agreement.


26.Amendment; Waiver. No provision of this Agreement may be modified or amended
other than through a writing that is signed by the Parties and that expressly
identifies the provision being modified or amended. No waiver by either Party at
any time of any breach by the other Party hereto of compliance with any
provision of this Agreement to be performed by such other Party will be
effective unless in a signed writing that expressly identifies the provision of
this Agreement that is being waived, nor shall any such waiver, deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.


27.Legal Fees. The Executive shall be entitled to payment or reimbursement of
any legal fees and expenses incurred in by him connection with the negotiation
and execution of this Agreement up to a maximum amount of fifty thousand dollars
($50,000), any such payment or reimbursement to be made promptly following
receipt of appropriate documentation from the Executive substantiating such fees
and expenses.


28.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement. Signatures delivered by facsimile
(including, without limitation, by “pdf”) shall be effective for all purposes.


29.Headings. Unless otherwise noted, the headings of sections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.


30.
Defined Terms.



(a)“Affiliate” means SoftBank Corp., a Japanese kabushiki kaisha (“SoftBank”)
and any Person controlled by or under common control with SoftBank, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise, and such “control” will be conclusively
presumed if SoftBank directly or indirectly owns ten percent (10%) or more of
the voting capital stock or other ownership interests, directly or indirectly,
of any other Person.




22





--------------------------------------------------------------------------------









(b)
“Agreement” has the meaning set forth in the preamble.



(c)
“Base Salary” has the meaning set forth in Section 4(a).



(d)
“Board” has the meaning set forth in Section 3(a).



(e)
“Bonus Award” has the meaning set forth in Section 4(b)(i).



(f)“Bylaws” means the Amended and Restated Bylaws of the Company, as may be
amended from time to time.


(g)“Capped Bonus Award”, when used in respect of a fiscal year, shall mean a
cash amount equal to the lesser of (x) the Executive’s Target Bonus for such
year (determined as if the Executive’s employment hereunder had continued
indefinitely) and (y) the Executive’s Bonus Award for such year (determined in
good faith, and without any exercise of negative discretion at the time of the
determination that is not also applied in equal percentage amounts
across-the-board to the bonuses payable to the Company’s other senior
executives, as if the Executive’s employment hereunder had continued
indefinitely), which cash amount shall be paid promptly after being determined
and in no event later than the date that corresponding bonuses are paid to
senior executives of the Company generally.


(h)
“Cause” shall mean:



(i)any act or omission constituting a material and intentional breach by the
Executive of any provisions of this Agreement after notice is delivered by the
Company that identifies the manner in which the breach occurred, if within 30
days of such notice, the Executive fails to cure any such failure capable of
being cured;


(ii)the willful and continued failure by the Executive to substantially perform
his duties hereunder, after demand for performance is delivered by the Company
that identifies the manner in which the Company believes the Executive has not
performed his duties, if, within 30 days of such demand, the Executive fails to
cure any such failure capable of being cured;


(iii)any intentional misconduct by the Executive (including, but not limited to,
misappropriation, fraud including with respect to the Company’s accounting and
financial statements, embezzlement or conversion by the Executive of the
Company’s or any of its Subsidiary’s property in connection with the Executive’s
duties or in the course of the Executive’s employment with the Company) that
causes material harm to the Company or any Subsidiary, financially or otherwise;


(iv)the conviction (or plea of no contest) of the Executive for any felony, or
the indictment of the Executive for any felony (including, but not limited to,
any felony involving fraud, moral turpitude, embezzlement or theft in connection
with the Executive’s duties or in the course of the Executive’s employment with
the Company); provided, however, that if the Executive’s employment is
terminated for Cause based on an indictment, and such indictment is thereafter
resolved other than by a conviction or a plea of no contest, the Executive shall
be entitled to the benefits (or the economic equivalent thereof) that he would
have received under Section 9(b) or 9(c) if those Sections had been applied as
of his Termination Date,


23





--------------------------------------------------------------------------------









provided that the Release Consideration Period in Sections 9(b) and 9(c) shall
be deemed not to have commenced until the date that his indictment was resolved;


(v)the commission of any intentional or knowing violation of any material
antifraud provision of the federal or state securities laws;


(vi)there is a final, non-appealable order in a proceeding before a court of
competent jurisdiction, or a final order arising out of an administrative
proceeding, finding that the Executive committed any willful misconduct or
criminal activity, either for his personal benefit or in connection with his
duties for the Company or any Subsidiary but excluding traffic violations and
other minor offenses, which misconduct or activity is materially inimical to the
interests of the Company or any of its Subsidiaries;


(vii)
current alcohol or prescription drug abuse that affects work performance;



(viii)
current use of illegal drugs; or



(ix)knowing and material violation of specific prohibitions or requirements in
the Company’s Code of Conduct (which the Executive shall be deemed to have read
and understood), which violation causes significant harm to the Company,
financially or otherwise, with written notice of termination by the Company for
Cause in each case given by the Company to the Executive in accordance with
Section 20 prior to the Termination Date.


For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be deemed “intentional” or “willful” or “knowing” if it was due
primarily to an error in judgment or negligence, and any act or failure to act
on the part of the Executive shall be deemed “intentional” or “willful” or
“knowing” only if done or omitted to be done by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
interest of the Company. Failure to meet performance expectations, unless
willful, continuing, substantial, and uncured after demand for cure to the
extent such failure is curable, shall not be considered “Cause.”


(i)“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company, as may be amended from time to time.


(j)
“Change in Control” has the meaning set forth in the CIC Severance Plan.



(k)“CIC Severance Plan” means the Company’s Change in Control Severance Plan, as
such plan may be amended from time to time, provided that, for purposes of
determining his rights under Section 9(c) of this Agreement, the Executive shall
be deemed to have an “Applicable Multiple” that is not less than two (2), and
that no amendment to such plan after the Effective Date that is adverse to the
Executive shall be deemed effective as to the Executive.


(l)“CIC Severance Protection Period” has the meaning set forth in the CIC
Severance Plan.


(m)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
including any rules and regulations promulgated thereunder, along with Treasury
and IRS








24





--------------------------------------------------------------------------------







Interpretations thereof. Reference to any section or subsection of the Code
includes reference to any comparable or succeeding provisions of any legislation
that amends, supplements or replaces such section or subsection.




(n)    “Common Stock” means common stock of the Company, par value $.01 per
share.


(o)    “Company” has the meaning set forth in the preamble, as modified by
Section 19(a).


(p)    “Company Arrangement” means any written plan, program, agreement or
arrangement of the Company or any of its Subsidiaries applicable to the
Executive and relating to employment, compensation or benefits.


(q)    “Company Group” has the meaning set forth in Section 10(a).


(r)    “Compensation Committee” means the Compensation Committee of the Board.


(s)    “Competitor” has the meaning set forth in Section 11(b).


(t)    “Developments” has the meaning set forth in Section 13(a).


(u)    “Disability” or “Disabled” shall mean:


(i)the Executive has been unable, due to physical or mental illness or
incapacity, to substantially perform his duties and the essential functions of
his position, with or without reasonable accommodation, on a full-time basis for
six months, and within 30 days after a notice of termination is thereafter given
by the Company, the Executive shall not have returned to the full-time
performance of the Executive’s duties; and, further, (ii) the Executive has
become eligible to receive long-term disability benefits under the LTD Plan;
provided, however, for purposes of Section 5(b), (x) no termination of the
Executive’s employment shall be required for his illness or incapacity to
constitute “Disability” but (y) his illness or incapacity must also constitute a
disability within the meaning of Section 409A(a)(2)(C) of the Code and Treasury
regulation section 1.409A-3(i)(4), as each may be amended from time to time;
provided, further, if the Executive shall not agree with a determination to
terminate his employment because of Disability, the question of the Executive’s
disability shall be subject to the certification of a qualified medical doctor
agreed to by the Company and the Executive. All fees and other costs relating to
such certification shall be promptly paid by the Company.


(v)    “Effective Date” has the meaning set forth in the preamble.


(w)    “Employee Plans” has the meaning set forth in Section 5(a).


(x)    “Employment Term” has the meaning set forth in Section 2.


(y)    “Executive” has the meaning set forth in the preamble, provided that, in
the event of the Executive’s death or a judicial determination of his
incapacity, the term shall mean (where














25





--------------------------------------------------------------------------------







appropriate) his designated beneficiary or beneficiaries, his heirs, his estate,
his executor or executors, or his other legal representative or representatives.


(z)    “Good Reason” means the occurrence of any of the following events without
the Executive’s prior written consent, unless within 30 days after the Executive
gives written notice of such event, the Company cures any such event:


(i)    the Company’s material breach of this Agreement;


(ii)    a material diminution in the Executive’s responsibilities or
authorities, or a material adverse change in his position or title;


(iii)    a material reduction in the Executive’s Base Salary, or Target Bonus
that is in violation of Section 4(a) or 4(b)(i), respectively; or


(iv)    relocation of the Executive’s principal place of work by more than 50
miles without the Executive’s consent; provided, however, that relocation of the
Executive’s principal place of work to a new Company corporate headquarters in
the vicinity of the San Francisco Bay Area shall not constitute Good Reason.


Any occurrence of a Good Reason event shall be deemed to be waived by the
Executive unless he gives the Company written notice of such event within 90
days after it occurs and he terminates his employment hereunder within one year
after such event occurs. The Executive agrees that any transition from President
and Chief Executive Officer to President and Chief Financial Officer after the
Restatement Effective Date and before the occurrence of a Change in Control
shall not constitute Good Reason.


(aa)    “Initial Employment Term” has the meaning set forth in Section 2.
(bb)    “Initial Target LTIP Award” has the meaning set forth in Section 2.
(cc)    “JAMS” and “JAMS Rules” have the meaning set forth in Section 16.


(dd)    “LTD Plan” means any long-term disability plan or program that is paid
for by the Company.


(ee)     “LTIP” means the Company’s 2007 Omnibus Incentive Plan, as amended, or
any successor thereto.
(ff)    “LTIP Target Award Opportunity” has the meaning set forth in Section
4(b)(ii).
(gg)    “Other Arrangements” has the meaning set forth in Section 17.
(hh)    “Participant” has the meaning set forth in the CIC Severance Plan.
(ii)    “Parties” has the meaning set forth in the preamble.
(jj)    “Party” has the meaning set forth in the preamble.


26





--------------------------------------------------------------------------------







(kk)    “Payment Period” means the period of 24 continuous months, as measured
from the Executive’s Termination Date.


(ll)    “Person” has the meaning set forth in Section 11(b).


(mm) “Pre-CIC Termination” has the meaning set forth in the CIC Severance Plan.


(nn)    “Pre-Termination Fraction” has the meaning set forth in Section 9(b).


(oo)    “Proprietary Information” has the meaning set forth in Section 10(a)(i).


(pp)    “Release” means a release of claims in the form provided to the
Executive by the Company in connection with the payment of benefits under this
Agreement substantially in the form attached as Exhibit E.


(qq)    “Release Consideration and Revocation Period” means the combined total
of the Release Consideration Period and the Release Revocation Period.


(rr)    “Release Consideration Period” means the 21 or 45-day period described
in the Release during which the Executive is entitled to consider whether to
sign it.


(ss)    “Release Revocation Period” means the period pursuant to the terms of an
executed Release in which it may be revoked by the Executive.


(tt)    “Renewal Term” has the meaning set forth in Section 2.


(uu)    “Restatement Effective Date” has the meaning set forth in the Preamble.


(vv)    “Restricted Period” means the 24-month period following the date on
which the Executive’s employment with the Company terminates for any reason.


(ww)    “Separation from Service” means “separation from service” from the
Company and its subsidiaries as described under Section 409A of the Code and the
guidance and Treasury regulations issued thereunder. Separation from Service
will occur on the date on which the Executive’s level of services to the Company
decreases to 21 percent or less of the average level of services performed by
the Executive over the immediately preceding 36-month period (or if providing
services for less than 36 months, such lesser period) after taking into account
any services that the Executive provided prior to such date or that the Company
and the Executive reasonably anticipate the Executive may provide (whether as an
employee or as an independent contractor) after such date. For purposes of the
determination of whether the Executive has had a Separation from Service, the
term “Company” shall mean the Company and any affiliate with which the Company
would be considered a single employer under Section 414(b) or 414(c) of the
Code, provided that in applying Sections 1563(a)(1), (2), and (3) of the Code
for purposes of determining a controlled group of corporations under Section
414(b) of the Code, the language “at least 50 percent” is used instead of “at
least 80 percent” each place it appears in Sections 1563(a)(1), (2) and (3) of
the Code, and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Section 414(c) of the Code, “at least 50 percent”
is used instead












27





--------------------------------------------------------------------------------







of “at least 80 percent” each place it appears in Treasury Regulation Section
1.414(c)-2. In addition, where the use of such definition of “Company” for
purposes of determining a Separation from Service is based upon legitimate
business criteria, in applying Sections 1563(a)(1), (2), and (3) of the Code for
purposes of determining a controlled group of corporations under Section 414(b)
of the Code, the language “at least 20 percent” is used instead of “at least 80
percent” at each place it appears in Sections 1563(a)(1), (2) and (3) of the
Code, and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Section 414(c) of the Code, “at least 20 percent”
is used instead of “at least 80 percent” at each place it appears in Treasury
Regulation Section 1.414(c)-2.


(xx)    “Separation Plan” means the Company’s Separation Plan Amended and
Restated Effective February 9, 2009, as may be amended from time to time or any
successor plan, program, arrangement or agreement thereto.


(yy)    “Specified Employee” shall mean an executive who is a “specified
employee” for purposes of Section 409A of the Code, as administratively
determined by the Board in accordance with the guidance and Treasury regulations
issued under Section 409A of the Code.


(zz)    “STIP” means the Company’s short-term cash bonus plan, and any successor
thereto.


(aaa)    “Subsidiary” shall mean any entity, corporation, partnership (general
or limited), limited liability company, entity, firm, business organization,
enterprise, association or joint venture in which the Company directly or
indirectly controls ten percent (10%) or more of the voting interest.
Notwithstanding the foregoing, for purposes of Section 3(a), “Subsidiary” shall
mean any affiliate with which the Company would be considered a single employer
as described in the definition of Separation from Service.


(bbb)    “Target Bonus” has the meaning set forth in Section 4(b)(i).


(ccc)    “Territory” has the meaning set forth in Section 11(b).


(ddd)    “Trading Day” means a day on which the New York Stock Exchange is open
for business and on which trades of Common Stock can or do occur.


Signature Page Follows




































28





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this amended and restated Agreement
to be signed by an officer pursuant to the authority of its Board, and the
Executive has executed this amended and restated Agreement, effective as of the
Restatement Effective Date.


SPRINT CORPORATION






By:
/s/ Ismat Aziz                    

    Name: Ismat Aziz, Chief Human Resources Officer
Date: July 2, 2018
                            






By:
/s/ Michel Combes                

Michel Combes
Date: June 29, 2018


































































29





--------------------------------------------------------------------------------







EXHIBIT A


Evidence of Award
2017 Long-term Incentive Plan
Stock Options


Throughout this Evidence of Award, we sometimes refer to Sprint Corporation (the
“Company”) and its subsidiaries as “we” or “us” and to the Award recipient as
“you.”


1.
Award of Option Right



Effective on [MM/DD/2018] (the “Date of Grant”), the Compensation Committee of
the Board of Directors granted you an Option Right to purchase from us the
number of shares shown above of common stock, par value $0.01 per share of
Sprint (the “Common Stock”) at an Option Price of $[X.XX] per share. The Option
Right is governed by the terms of the Sprint Corporation 2015 Amended and
Restated Omnibus Incentive Plan (the “Plan”) and is subject to the terms and
conditions described in this Evidence of Award. The Option Right is not intended
to qualify as an “incentive stock option” within the meaning of Section 422 of
the Internal Revenue Code of 1986 (the “Code”).


2.
When the Option Right Becomes Exercisable

Your Option Right becomes exercisable (or “vested”) at a rate of 1/3rd of the
total number of shares subject to purchase on each of May 24, 2018, May 24, 2019
and May 24, 2020, conditioned upon you continuously serving as our employee
through each applicable vesting date and otherwise complying with the terms of
the Plan and this Evidence of Award. The portion of your Option Right that has
not yet vested as of your Termination Date will be forfeited immediately after
such date, except to the extent vesting accelerates as described in paragraph 3.
Termination Date means the later of (a) the last day of your relationship with
us as a common- law employee as reflected on our payroll records, and (b) if,
after your involuntary termination you receive severance from us paid according
to our payroll cycle (i.e., not in a lump sum), the last day of your severance
pay period.


3.
Acceleration of Vesting



The unvested portion of your Option Right may become vested before the time at
which it would normally become vested by the passage of time - that is, the
vesting may accelerate.
Your unvested portion of your Option Right will vest fully on your Termination
Date under the following circumstances:


Event
Condition for Vesting Acceleration
Death
Your death.
Disability
Your Termination Date is under circumstances that make you eligible for benefits
under the Sprint Long-Term Disability Plan.
Change in Control Involuntary Termination
Your Termination Date is during the CIC Severance Protection Period under
circumstances that you receive severance benefits under the Sprint Separation
Plan (or its successor), the CIC Severance Plan, or your













30





--------------------------------------------------------------------------------









Event
Condition for Vesting Acceleration
 
employment agreement (if applicable).
Normal Retirement
Your Termination Date (for any other reason except for Cause) is on or after the
later of your 65th birthday and one year after the Date of Grant.



CIC Severance Plan means the Sprint Change in Control Severance Plan, as it may
be amended from time to time, or any successor plan.


CIC Severance Protection Period is defined in the Plan. Generally, it means the
time period commencing on the date of the first occurrence of a “Change in
Control” and continuing until the earlier of (i) the 18-month anniversary of
such date or (ii) your death. For purposes of the Option Right under this Award,
the CIC Severance Protection Period applies only with respect to a Change in
Control occurring after the Date of Grant.


4.
Exercise of Option Right



To the extent it has vested, you may exercise your Option Right under this Award
in whole or in part at the time or times as permitted by the Plan if the Option
Right has not otherwise expired, been forfeited or terminated. To exercise you
must:


•
deliver a written election under procedures we establish (including by approved
electronic medium) and

•
pay the Option Price.

You may pay the Option Price by


•
check or by wire transfer of immediately available funds,

•
actual or constructive transfer of shares of Common Stock you have owned for at
least six months having a market value on the Exercise Date equal to the Option
Price, or

•
any combination of cash, shares of Common Stock and other consideration as the
Compensation Committee of the Board of Directors of the Company may permit.



If you pay the Option Price by delivery of funds or shares of Common Stock, the
value per share for purposes of determining your taxable income from such an
exercise will be the Market Value Per Share of the Common Stock on the
immediately preceding day before the exercise except that we will use the
average of the high and low prices on that date in lieu of the closing price.


To the extent permitted by law, you may pay the Option Price from the proceeds
of a sale through a broker we designate. The Market Value Per Share for purposes
of determining your taxable income from such an exercise will be the actual
price at which the broker sold the shares.


5.
Expiration of Option Right



Unless terminated earlier in accordance with the terms of this Evidence of Award
or the Plan, the Option Right granted herein will expire at 4:00 P.M., U.S.
Eastern Time, on the tenth




31





--------------------------------------------------------------------------------







anniversary of the Grant Date (the “Expiration Date”). If the tenth anniversary
of the Grant Date, however, is a Saturday, Sunday or any other day on which the
market on which our Common Stock trades is closed (a “Non-Business Day”), then
the Expiration Date will occur at 4:00 P.M., U.S. Eastern Time, on the first
business day before the tenth anniversary of the Grant Date.


6.
Effect of your Termination of Employment



The length of time you have to exercise your vested Option Right after your
termination of employment with us depends on the reason for your termination.
The table below describes the post-termination exercise period for the various
termination reasons. The Option Right will expire as of the end of the
applicable period. In no event, however, may you exercise your Option Right
after the Expiration Date.


Event (as Defined Above)
Time to Exercise Vested Options
Death
Up through the 12th month after your Termination Date
Disability
Up through 60 months after your Termination Date
Normal Retirement, or Early Retirement (i.e., your Termination Date (for any
other reason except for Cause) is on or after the date you would be eligible to
commence early or special early retirement benefits under the Sprint Retirement
Pension Plan, whether or not you are a participant in that plan)
Up through 60 months after your Termination Date
Any other Termination of Employment not for Cause
Up through the 90th day after your Termination Date
For Cause
Forfeited as of Termination Date
Breach of restrictive covenants during the Restricted Period as defined in your
employment agreement
Forfeited as of breach



If the last day to exercise under the schedule described in the table above is a
Non- Business Day, then you must exercise no later than the previous business
day. You are solely responsible for managing the exercise of your Option Award
in order to avoid inadvertent expiration.


7.
Transfer of your Option Right and Designation of Beneficiaries



Your Option Right represents a contract between the Company and you, and your
rights under the contract are not assignable to any other party during your
lifetime. Upon your death, your Option Right may be exercised in accordance with
the terms of the Award by any beneficiary you name in a beneficiary designation
or, if you make no designation, by your estate.
















32





--------------------------------------------------------------------------------







8.
Plan Terms



All capitalized terms used in this Evidence of Award that are not defined in
this Evidence of Award have the same meaning as those terms have in the Plan.
The terms of the Plan are hereby incorporated by this reference. The Plan is
available on line at <link>


9.
Adjustment



In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.


10.
Amendment; Discretionary Nature of Plan



This Evidence of Award is subject to the terms of the Plan, as may be amended
from time to time, except that the Award which is the subject of this Evidence
of Award may not be materially impaired by any amendment or termination of the
Plan approved after the Date of Grant without your written consent. You
acknowledge and agree that the Plan is discretionary in nature and may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time. The grant of the Option Award under the Plan is a one-time benefit and
does not create any contractual or other right to receive a grant of Option
Awards, other types of grants under the Plan, or benefits in lieu of such grants
in the future. Future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of any grant, the number of
shares underlying the Option Award granted, and vesting provisions.


11.
Data Privacy



By accepting this Award, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us or our subsidiaries such information and data as we or our subsidiaries
request in order to facilitate the grant of the Option Right and the
administration of the Plan; (ii) waive any data privacy rights you may have with
respect to such information; and (iii) authorize us to store and transmit such
information in electronic form.


12.
Governing Law and Exclusive Forum



This Evidence of Award will be governed by the laws of the State of Delaware and
any dispute in connection therewith may only be brought in the state or federal
courts in Delaware. No shares of Common Stock will be delivered upon the
exercise of the Option Right unless counsel for the Company is satisfied that
such delivery will be in compliance with all applicable laws.












33





--------------------------------------------------------------------------------







13.
Severability



The various provisions of this Evidence of Award are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.


14.
Clawback



We may recover any compensation related to this Long-Term Incentive Plan award
to the extent the Board of Directors of the Company determines that the value of
that compensation is based on financial results or operating objectives impacted
by your knowing or intentional fraudulent or illegal conduct and that such
forfeiture or recovery is appropriate, or as may be required under the
Dodd-Frank Wall Street Reform and Consumer Protection Act.


15.
Entire Understanding



You hereby acknowledge that you have read the Sprint Corporation 2015 Amended
and Restated Omnibus Incentive Plan Information Statement dated November, 2016
(the “Information Statement”) available on line at <link>. To the extent not
inconsistent with the provisions of this Evidence of Award, the terms of the
Information Statement and the Plan are hereby incorporated by reference. This
Evidence of Award, along with the Information Statement and the Plan, contain
the entire understanding of the parties.


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933






















































34





--------------------------------------------------------------------------------







EXHIBIT B


Evidence of Award
2017 Long-term Incentive Plan Restricted Stock Units


Throughout this Evidence of Award, we sometimes refer to Sprint Corporation (the
“Company”) and its subsidiaries as “we” or “us.”


1.
Award of Restricted Stock Units



Effective on [MM/DD/2018] (the “Date of Grant”), the Compensation Committee of
the Board of Directors granted you an Award of the number of Restricted Stock
Units (the “RSUs”) shown above under the terms of the Sprint Corporation 2015
Amended and Restated Omnibus Incentive Plan (the “Plan”). Subject to the terms
and conditions of the Plan and this Evidence of Award, an RSU represents the
right for you to receive from us one share of Common Stock.


2.
Restriction Period

Subject to the terms and conditions of this Award, your RSUs will vest at a rate
of 1/3rd of the total number of RSUs on each of May 24, 2018, May 24, 2019 and
May 24, 2020, or, if earlier, the date vesting is accelerated as described in
paragraph 3 below (the “Vested RSUs”), conditioned on you continuously serving
as our employee to such date (the “Vesting Date”).


3.
Acceleration of Vesting



Unvested RSUs may vest before the time at which they would normally become
vested - that is, the vesting of RSUs may accelerate. Your RSUs will vest fully,
except as noted below, on your Separation from Service under the following
circumstances:


Event
Condition for Vesting Acceleration
Death
Your death.
Disability
You have a termination of employment that constitutes a Separation from Service
under circumstances that make you eligible for benefits under the Sprint
Long-Term Disability Plan.
Change in Control Involuntary Termination
You have a termination of employment that constitutes a Separation from Service
during the CIC Severance Protection Period under circumstances that you receive
severance benefits under the Sprint Separation Plan (or its successor), the CIC
Severance Plan, or your employment agreement (if applicable).
Non-Change in Control Involuntary Termination*
You have a termination of employment that constitutes a Separation from Service
other than during the CIC Severance Protection Period under circumstances that
you receive severance benefits under the Sprint Separation Plan (or its
successor), the CIC Severance Plan or your employment agreement (if
applicable).*
Normal Retirement*
You have any other termination of employment without Cause that constitutes a
Separation from Service on or after the later of your 65th







35





--------------------------------------------------------------------------------









Event
Condition for Vesting Acceleration
 
birthday and the second anniversary of the Date of Grant.*



*The number of your RSUs that vest is your RSUs times the factor based on the
period beginning on the Date of Grant, inclusive, through your Separation from
Service in relation to the period of the Date of Grant, through May 24, 2020,
and then subtracting any RSUs that have already vested as of your Separation
from Service with the remainder of your RSUs forfeited as of your Separation
from Service.


Separation from Service is defined in the Plan. Generally, it means the last day
of your relationship with us as an employee as reflected on our payroll records.


CIC Severance Plan means the Sprint Change in Control Severance Plan, as it may
be amended from time to time, or any successor plan.


CIC Severance Protection Period is defined in the Plan. Generally, it means the
time period commencing on the date of the first occurrence of a “Change in
Control” and continuing until the earlier of (i) the 18-month anniversary of
such date or (ii) the Participant’s death. For purposes of the RSUs under this
Award, the CIC Severance Protection Period applies only with respect to a Change
in Control occurring after the Date of Grant.


4.
Forfeiture of RSUs



You will forfeit as of your Separation from Service RSUs that are not vested
pursuant to the foregoing paragraphs. In addition, you will forfeit undelivered
RSUs if you breach a restrictive covenant in your employment agreement during
the Restricted Period as defined in your employment agreement.


5.
Dividends



If cash dividends are paid on the Common Stock underlying RSUs, which you hold
on the dividend record date, you will receive a cash payment equal to the amount
of the dividend that would be paid on such Common Stock, subject to the vesting
provisions (including any applicable proration) with respect to, and delivery at
the same time as the shares underlying, your RSUs.


If non-cash dividends are paid on the Common Stock underlying your RSUs, and you
hold the RSUs on the dividend record date, the Board of Directors of the
Company, or a sub- committee thereof, in its sole discretion, may (1) adjust
your RSUs as described in paragraph 9 of this Evidence of Award, or (2) provide
for distribution of the property distributed in the non- cash dividend. The
additional RSUs or property distributed is subject to vesting provisions
(including any applicable proration) with respect to, and delivery at the same
time as the shares underlying, the original RSUs.




















36





--------------------------------------------------------------------------------







6.
Delivery Date; Market Value Per Share



The Delivery Date (the date as of which we distribute to you the Common Stock
underlying your Vested RSUs) is the Vesting Date, or the day after the Six-Month
Payment Delay if that delay applies to your RSUs. We calculate your taxable
income on the Delivery Date using the Market Value Per Share on the immediately
preceding trading day, but we use the average of the high and low reported
prices of our Common Stock instead of the closing price.


We will distribute the Common Stock underlying your Vested RSUs as soon as
practicable after the Delivery Date, but in no event later than 45 days after
the Delivery Date. Six-Month Payment Delay is defined in the Plan to mean the
required delay in payment to a Participant who is a “specified employee” of
amounts subject to Section 409A of the Internal Revenue Code (the “Code”) that
are paid upon Separation from Service.


7.
Transfer of your RSUs and Designation of Beneficiaries



Your RSUs represent a contract between the Company and you, and your rights
under the contract are not assignable to any other party during your lifetime
nor do they give you a preferred claim to any particular assets or shares of the
Company. Upon your death, shares of Common Stock underlying your RSUs will be
delivered in accordance with the terms of the Award to any beneficiaries you
name in a beneficiary designation or, if you make no designation, to your
estate.


8.
Plan Terms



All capitalized terms used in this Evidence of Award that are not defined in
this Evidence of Award have the same meaning as those terms have in the Plan.
The terms of the Plan are hereby incorporated by this reference. The Plan is
available online at <link>.


9.
Adjustment



In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation, spin-off,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.


10.
Amendment; Discretionary Nature of Plan



This Evidence of Award is subject to the terms of the Plan, as may be amended
from time to time, except that the Award which is the subject of this Evidence
of Award may not be materially impaired by any amendment or termination of the
Plan approved after the Date of Grant without your written consent. You
acknowledge and agree that the Plan is discretionary in nature and may be
amended, cancelled, or terminated by us, in our sole discretion, at any time.
The grant of RSUs under the Plan is a one-time benefit and does not create any
contractual or other right to receive a grant of RSUs, other types of grants
under the Plan, or benefits in lieu of






37





--------------------------------------------------------------------------------









such grants in the future. Future grants, if any, will be at the sole discretion
of the Company, including, but not limited to, the timing of any grant, the
number of RSUs granted, the payment of dividend equivalents, and vesting
provisions.


11.
Data Privacy



By accepting this Award, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us such information and data as we request in order to facilitate the grant of
the RSUs and the administration of the Plan; (ii) waive any data privacy rights
you may have with respect to such information; and (iii) authorize us to store
and transmit such information in electronic form.


12.
Governing Law and Exclusive Forum



This Evidence of Award will be governed by the laws of the State of Delaware and
any dispute in connection therewith may only be brought in the state or federal
courts in Delaware. No shares of Common Stock will be delivered to you upon the
vesting of the RSUs unless our counsel is satisfied that such delivery will be
in compliance with all applicable laws.


13.
Severability



The various provisions of this Evidence of Award are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.


14.
Taxes



You are liable for any and all taxes, including withholding taxes, arising out
of this grant or the issuance of the Common Stock on vesting of RSUs. We are
authorized to deduct the amount of the tax withholding from the amount payable
to you upon settlement of the RSUs. We will withhold from the total number of
shares of Common Stock you are to receive a number of shares the value of which
is sufficient to satisfy any such withholding obligation at the minimum
applicable withholding rate. In addition, if you become subject to FICA or
Medicare tax, but you are not yet entitled to delivery of the shares of Common
Stock underlying the RSUs, you hereby authorize us to withhold the resulting
FICA or Medicare tax from other income payable to you.


15.
Clawback



We may recover any compensation related to this Long-Term Incentive Plan award
to the extent the Board of Directors of the Company determines that the value of
that compensation is based on financial results or operating objectives impacted
by your knowing or intentional fraudulent or illegal conduct and that such
forfeiture or recovery is appropriate, or as may be required under the
Dodd-Frank Wall Street Reform and Consumer Protection Act.


16.
Entire Understanding



You hereby acknowledge that you have read the Sprint Corporation 2015 Amended
and Restated Omnibus Incentive Plan Information Statement dated November, 2016
(the




38





--------------------------------------------------------------------------------







“Information Statement”) available on line at <link>. To the extent not
inconsistent with the provisions of this Evidence of Award, the terms of the
Information Statement and the Plan are hereby incorporated by reference. This
Evidence of Award, along with the Information Statement and the Plan, contain
the entire understanding of the parties.


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933
























































































39





--------------------------------------------------------------------------------







EXHIBIT C


Evidence of Award
2017 Long-term Incentive Plan
Performance-Based Restricted Stock Units


Throughout this Evidence of Award, we sometimes refer to Sprint Corporation (the
“Company”) and its subsidiaries as “we” or “us.”


1.
Award of Restricted Stock Units



Effective on [MM/DD/2018] (the “Date of Grant”), the Compensation Committee of
the Board of Directors of the Company granted you an Award of [number]
Restricted Stock Units (the “RSUs”) under the terms of the Sprint Corporation
2015 Amended and Restated Omnibus Incentive Plan (the “Plan”). Subject to the
terms and conditions of the Plan and this Evidence of Award, an RSU represents
the right for you to receive from us one share of Common Stock.


2.
Performance Adjustment



Except as otherwise provided herein, your Vested RSUs are subject to the
Company’s achievement against financial objectives, as established by the
Compensation Committee of the Board of Directors of the Company, during the
performance period of April 1, 2017 - March 31, 2020. As soon as reasonably
practicable following the performance period, subject to the discretion of the
Compensation Committee your Vested RSUs will be adjusted by multiplying that
number of your Vested RSUs by a payout percentage (0% up through 200%) based on
achievement of the objectives (the “Performance Adjustment”). The “Adjustment
Date” means the date that the RSUs are adjusted in the plan records by our agent
providing Plan recordkeeping services based on the Compensation Committee’s
approval of this performance adjustment.


3.
Restriction Period



Subject to the terms and conditions of this Award, your RSUs will vest on the
earlier of
(a) May 24, 2020 and (b) the date vesting is accelerated as described in
paragraph 4 below, conditioned on you continuously serving as our employee to
such date (the “Vesting Date”).


4.
Acceleration of Vesting



Unvested RSUs may vest before the time at which they would normally become
vested - that is, the vesting of RSUs may accelerate. Your RSUs will vest, fully
(or pro rata as indicated below), on your Separation from Service under the
following circumstances:


Event
Condition for Vesting Acceleration
Death
Your death.
Disability
You have a termination of employment that constitutes a Separation from Service
under circumstances that make you eligible for benefits under the Sprint
Long-Term Disability Plan.









40





--------------------------------------------------------------------------------









Event
Condition for Vesting Acceleration
Change in Control Involuntary Termination
You have a termination of employment that constitutes a Separation from Service
during the CIC Severance Protection Period under circumstances that you receive
severance benefits under the Sprint Separation Plan (or its successor), the CIC
Severance Plan, or your employment agreement (if applicable).
Non-Change in Control Involuntary Termination*
You have a termination of employment that constitutes a Separation from Service
other than during the CIC Severance Protection Period under circumstances that
you receive severance benefits under the Sprint Separation Plan (or its
successor) or your employment agreement (if applicable).*
Normal Retirement*
You have any other termination of employment without Cause that constitutes a
Separation from Service on or after the later of your 65th birthday and the
second anniversary of the Date of Grant.*



*The number of your RSUs that vests is your RSUs times the factor based on your
period of employment from the Date of Grant, inclusive, through your Separation
from Service in relation to the period of the Date of Grant, inclusive, through
May 24, 2020, with the remainder of your RSUs forfeited as of your Separation
from Service.


In the case of Death, Disability, or Change in Control Involuntary Termination,
the RSUs vest and are delivered without Performance Adjustment as soon as
practicable thereafter, subject to Section 7. In the case of Non-Change in
Control Involuntary Termination or Normal Retirement, the RSUs vest and delivery
is deferred until as soon as practicable after the Performance Adjustment,
subject to Section 7.


Separation from Service is defined in the Plan. Generally, it means the last day
of your relationship with us as an employee as reflected on our payroll records.


CIC Severance Plan means the Sprint Change in Control Severance Plan, as it may
be amended from time to time, or any successor plan.


CIC Severance Protection Period is defined in the Plan. Generally, it means the
time period commencing on the date of the first occurrence of a “Change in
Control” and continuing until the earlier of (i) the 18-month anniversary of
such date or (ii) the Participant’s death. For purposes of the RSUs under this
Award, the CIC Severance Protection Period applies only with respect to a Change
in Control occurring after the Date of Grant.


5.
Forfeiture of RSUs



You will forfeit as of your Separation from Service RSUs that are not vested
pursuant to the foregoing paragraphs. In addition, you will forfeit undelivered
RSUs if you breach a restrictive covenant in your employment agreement during
the Restricted Period as defined in your employment agreement.














41





--------------------------------------------------------------------------------







6.
Dividends



If cash dividends are paid on the Common Stock underlying your RSUs (as adjusted
under paragraph 2 if applicable and determined retrospectively), which you hold
on the dividend record date (the “Dividend RSUs”), you will receive a cash
payment equal to the amount of the dividend that would be paid on such Common
Stock, subject to the vesting provisions (including any applicable proration)
with respect to, and delivery at the same time as the shares underlying, your
RSUs.


If non-cash dividends are paid on the Common Stock underlying your Dividend
RSUs, the Board of Directors of the Company, or a sub-committee thereof, in its
sole discretion, may (1) adjust your RSUs as described in paragraph 10 of this
Evidence of Award, or (2) provide for distribution of the property distributed
in the non-cash dividend. The additional RSUs or property distributed is subject
to vesting provisions (including any applicable proration) with respect to, and
delivery at the same time as the shares underlying, the original RSUs.


7.
Delivery Date; Market Value Per Share



The Delivery Date (the date as of which we distribute to you the Common Stock
underlying your RSUs, as adjusted if applicable) is the latest of the Vesting
Date, the Adjustment Date if applicable, and the day after the Six-Month Payment
Delay if that delay applies to your RSUs. We calculate your taxable income on
the Delivery Date using the Market Value Per Share on the immediately preceding
trading day, but we use the average of the high and low reported prices of our
Common Stock instead of the closing price. We will distribute the Common Stock
as soon as practicable after the Delivery Date, but in no event later than 45
days after the Delivery Date. Six-Month Payment Delay is defined in the Plan to
mean the required delay in payment to a Participant who is a “specified
employee” of amounts subject to Section 409A of the Internal Revenue Code (the
“Code”) that are paid upon Separation from Service.


8.
Transfer of your RSUs and Designation of Beneficiaries



Your RSUs represent a contract between the Company and you, and your rights
under the contract are not assignable to any other party during your lifetime
nor do they give you a preferred claim to any particular assets or shares of the
Company. Upon your death, shares of Common Stock underlying your RSUs will be
delivered in accordance with the terms of the Award to any beneficiaries you
name in a beneficiary designation or, if you make no designation, to your
estate.


9.
Plan Terms



All capitalized terms used in this Evidence of Award that are not defined in
this Evidence of Award have the same meaning as those terms have in the Plan.
The terms of the Plan are hereby incorporated by this reference. The Plan is
available online at <link>.


10.
Adjustment



In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation, spin-off,
reorganization, separation,






42





--------------------------------------------------------------------------------









liquidation, stock split, stock dividend, combination of shares or any other
change in our corporate structure or shares of our Common Stock, an appropriate
adjustment will be made consistent with applicable provisions of the Code and
applicable Treasury Department rulings and regulations in the number and kind of
shares subject to outstanding Awards and any other adjustments as the Board
deems appropriate.


11.
Amendment; Discretionary Nature of Plan



This Evidence of Award is subject to the terms of the Plan, as may be amended
from time to time, except that the Award which is the subject of this Evidence
of Award may not be materially impaired by any amendment or termination of the
Plan approved after the Date of Grant without your written consent. You
acknowledge and agree that the Plan is discretionary in nature and may be
amended, cancelled, or terminated by us, in our sole discretion, at any time.
The grant of RSUs under the Plan is a one-time benefit and does not create any
contractual or other right to receive a grant of RSUs, other types of grants
under the Plan, or benefits in lieu of such grants in the future. Future grants,
if any, will be at the sole discretion of the Company, including, but not
limited to, the timing of any grant, the number of RSUs granted, the payment of
dividend equivalents, and vesting provisions.


12.
Data Privacy



By accepting this Award, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us such information and data as we request in order to facilitate the grant of
the RSUs and the administration of the Plan; (ii) waive any data privacy rights
you may have with respect to such information; and (iii) authorize us to store
and transmit such information in electronic form.


13.
Governing Law and Exclusive Forum



This Evidence of Award will be governed by the laws of the State of Delaware and
any dispute in connection therewith may only be brought in the state or federal
courts in Delaware. No shares of Common Stock will be delivered to you upon the
vesting of the RSUs unless our counsel is satisfied that such delivery will be
in compliance with all applicable laws.


14.
Severability



The various provisions of this Evidence of Award are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.


15.
Taxes



You are liable for any and all taxes, including withholding taxes, arising out
of this grant or the issuance of the Common Stock on vesting of RSUs. We are
authorized to deduct the amount of the tax withholding from the amount payable
to you upon settlement of the RSUs. We will withhold from the total number of
shares of Common Stock you are to receive a number of shares the value of which
is sufficient to satisfy any such withholding obligation at the minimum
applicable withholding rate. In addition, if you become subject to FICA (Social
Security or






43





--------------------------------------------------------------------------------







Medicare tax), but you are not yet entitled to delivery of the shares of Common
Stock underlying the RSUs, you hereby authorize us to withhold the resulting
FICA tax from other income payable to you.


16.
Clawback



We may recover any compensation related to this Long-Term Incentive Plan award
to the extent the Board of Directors of the Company determines that the value of
that compensation is based on financial results or operating objectives impacted
by your knowing or intentional fraudulent or illegal conduct and that such
forfeiture or recovery is appropriate, or as may be required under the
Dodd-Frank Wall Street Reform and Consumer Protection Act.


17.
Entire Understanding



You hereby acknowledge that you have read the Sprint Corporation 2015 Amended
and Restated Omnibus Incentive Plan Information Statement dated November, 2016
(the “Information Statement”) available on line at <link>. To the extent not
inconsistent with the provisions of this Evidence of Award, the terms of the
Information Statement and the Plan are hereby incorporated by reference. This
Evidence of Award, along with the Information Statement and the Plan, contain
the entire understanding of the parties.


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933


























































44





--------------------------------------------------------------------------------







EXHIBIT D


Evidence of Award
Turnaround Incentive Award
Restricted Stock Units


Throughout this Evidence of Award, we sometimes refer to Sprint Corporation
(“Sprint” or the “Company”) and its subsidiaries as “we” or “us,” and we refer
to the Award recipient as “you.”


1.
Award of Restricted Stock Units



Effective ___________    , 201[X]_ (the “Date of Grant”), the Compensation
Committee of the Company granted you 3,000,000 restricted stock units (the
“RSUs”) under the terms of the Sprint Corporation Amended and Restated 2015
Omnibus Incentive Plan (the “Plan”). Subject to the terms and conditions of the
Plan and this Evidence of Award, an RSU represents the right for you to receive
from us one share of Common Stock of the Company. This award is intended to be a
Qualified Performance-Based Award as defined in the Plan.


2.
Determination of Earned Shares



Your RSUs will be earned (the “Earned Shares”) upon the achievement of specified
volume-weighted average prices of Common Stock during regular trading on the
NYSE over any 150-calendar day period during a period from your Date of Grant
through May 31, 2021 (the “Performance Period”). The volume-weighted average
prices associated with the Earned Shares are as set forth below:


•
<$8.00: Earned Shares = 0% of target

•
$8.00: Earned Shares = 100% of target

•
=>$10.00: Earned Shares = 120% of target



In determining Earned Shares, there is no interpolation between the above price
targets. For example, if the highest volume-weighted average price over any
150-calendar day period during the Performance Period is $8.50, then the Earned
Shares would be 100% of target.


3.
Vesting and Forfeiture



If the price targets specified in paragraph 2 are not achieved by the conclusion
of the Performance Period, the opportunity is forfeited. Once shares are earned
- that is, the price target has been attained during the Performance Period -
they are subject to forfeiture if you are not continuously serving as our
employee through the Vesting Date (subject to the exceptions in Paragraphs 4 and
5 below), but they are not subject to forfeiture based on subsequent share price
performance. The Earned Shares vest on May 31, 2022 (referred to as the “Vesting
Date”).


4.
Treatment of Certain Terminations before a Vesting Date



If, (1) before a Vesting Date and after two years following the Date of Grant,
your employment is terminated by the Company without Cause, or (2) before a
Vesting Date you have a termination by death, or termination by Disability, you
will receive on the Vesting Date a pro-




45





--------------------------------------------------------------------------------









rata number of the Earned Shares you would have otherwise received without such
termination, based on the number of days you were employed during the
Performance Period over the entire Performance Period. Cause and Disability are
defined in the Plan.


5.
Treatment of Change in Control during the Performance Period



If a Change in Control, as defined in this Evidence of Award, occurs during the
Performance Period, Earned Shares (if any) will be the greater of the
achievement based on (1) volume-weighted average prices of Common Stock over any
150-calendar day period as specified in Paragraph 2 as of the date of the Change
in Control, or (2) the consideration per share of Common Stock in connection
with the Change in Control using the prices specified in Paragraph 2. Any Earned
Shares under the previous sentence will vest on the Vesting Date as specified in
Paragraph 3, unless the continuing entity fails to assume the RSUs, in which
case vesting will accelerate without proration as of the date of the Change in
Control. In addition, if during the CIC Severance Protection Period, your
employment is terminated by the Company without Cause, or you terminate
employment for Good Reason, any Earned Shares will immediately vest and become
payable without proration. Change in Control for this award is as defined in the
Plan, except that acquisition by SoftBank Group Corp. or its subsidiaries of
100% of the Company’s shares (such that the Company ceases to have any class of
equity securities listed on a national securities exchange) will not constitute
a Change in Control. CIC Severance Protection Period is also defined in the
Plan. It means the time period commencing on the date of the first occurrence of
a Change in Control and continuing until the earlier of (i) the 18-month
anniversary of such date or (ii) the Participant’s death.


6.
Dividends



Your RSUs are not eligible for dividends.


7.
Delivery Date; Market Value Per Share



The Delivery Date (the date as of which we distribute to you the Common Stock
underlying your Vested RSUs) is the Vesting Date, or the day after the Six-Month
Payment Delay if that delay applies to your RSUs. We calculate your taxable
income on the Delivery Date using the Market Value Per Share on the immediately
preceding trading day, but we use the average of the high and low reported
prices of our Common Stock instead of the closing price.
We will distribute the Common Stock underlying your Vested RSUs as soon as
practicable after the Delivery Date, but in no event later than 45 days after
the Delivery Date. Six-Month Payment Delay is defined in the Plan to mean the
required delay in payment to a Participant who is a “specified employee” of
amounts subject to Section 409A of the Internal Revenue Code (the “Code”) that
are paid upon Separation from Service.


8.
Transfer of your RSUs and Designation of Beneficiaries



Your RSUs represent a contract between the Company and you, and your rights
under the contract are not assignable to any other party during your lifetime
nor do they give you a preferred claim to any particular assets or shares of the
Company. Upon the Vesting Date following your death, any Earned Shares prorated
as described in Paragraph 4 will be delivered






46





--------------------------------------------------------------------------------







in accordance with the terms of the Award to any beneficiaries you name in a
beneficiary designation or, if you make no designation, to your estate.


9.
Plan Terms



All capitalized terms used in this Evidence of Award that are not defined in
this Evidence of Award have the same meaning as those terms have in the Plan.
The terms of the Plan are hereby incorporated by this reference. The Plan is
available online on Sprint’s intranet.


10.
Adjustment



In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation, spin-off,
reorganization, separation, liquidation, stock split, stock dividend,
extraordinary cash dividend, combination of shares or any other change in our
corporate structure or shares of our Common Stock, an appropriate adjustment
will be made consistent with applicable provisions of the Code and applicable
Treasury Department rulings and regulations in the number and kind of shares
subject to outstanding Awards and any other adjustments as the Board deems
appropriate.


11.
Amendment; Discretionary Nature of Plan



This Evidence of Award is subject to the terms of the Plan, as may be amended
from time to time, except that the Award which is the subject of this Evidence
of Award may not be materially impaired by any amendment or termination of the
Plan approved either before or after the Date of Grant, without your written
consent. Subject to the above restriction, you acknowledge and agree that the
Plan is discretionary in nature and may be amended, cancelled, or terminated by
us, in our sole discretion, at any time. The grant of RSUs under the Plan is a
one-time benefit and does not create any contractual or other right to receive
any other grant of RSUs, other types of grants under the Plan, or benefits in
lieu of such grants in the future. Future grants (other than as contained
herein), if any, will be at the sole discretion of the Company, including, but
not limited to, the timing of any grant, the number of RSUs granted, the payment
of dividend equivalents, and vesting provisions.


12.
Data Privacy



By accepting this Award, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us such information and data as we request in order to facilitate the grant of
the RSUs and the administration of the Plan; (ii) waive any data privacy rights
you may have with respect to such information; and (iii) authorize us to store
and transmit such information in electronic form.


13.
Governing Law



This Evidence of Award will be governed by the laws of the State of Delaware. No
shares of Common Stock will be delivered to you upon the vesting of the RSUs
unless our counsel is satisfied that such delivery will be in compliance with
all applicable laws.












47





--------------------------------------------------------------------------------







14.
Severability



The various provisions of this Evidence of Award are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.


15.
Taxes



You are liable for any and all taxes, including withholding taxes, arising out
of this grant or the issuance of the Common Stock on vesting of RSUs. We are
authorized to deduct the amount of the tax withholding from the amount payable
to you upon settlement of the RSUs. We will withhold from the total number of
shares of Common Stock you are to receive a number of shares the value of which
is sufficient to satisfy any such withholding obligation at the minimum
applicable withholding rate. In addition, if you become subject to FICA or
Medicare tax, but you are not yet entitled to delivery of the shares of Common
Stock underlying the RSUs, you hereby authorize us to withhold the resulting
FICA or Medicare tax from other income payable to you.


16.
Clawback



We may recover any compensation related to this award to the extent the Board of
Directors of the Company determines that the value of that compensation is based
on financial results or operating objectives impacted by your knowing or
intentional fraudulent or illegal conduct and that such forfeiture or recovery
is appropriate, or as may be required under the Dodd-Frank Wall Street Reform
and Consumer Protection Act.


17.
Entire Understanding



You hereby acknowledge that you have read the 2015 Omnibus Incentive Plan
Information Statement (the “Information Statement”) available on Sprint’s
intranet. To the extent not inconsistent with the provisions of this Evidence of
Award, the terms of the Information Statement and the Plan are hereby
incorporated by reference. This Evidence of Award, along with the Information
Statement and the Plan, contain the entire understanding of the parties.


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933




































48





--------------------------------------------------------------------------------







Exhibit E


FORM OF RELEASE


WHEREAS, Sprint Corporation, a Delaware corporation (the “Company”) and (the
“Executive”) are parties to that certain employment agreement dated as of
January 3, 2018, and amended and restated as of May 31, 2018 (the “Agreement”);


WHEREAS, the Executive’s employment with the Company under this Agreement
terminated on [date] (the “Termination Date”); and


WHEREAS, under Section 9(b) and 9(c) of the Agreement, the Executive is required
to sign this release (the “Release”) within [45 or 21, as applicable], days
after the Termination Date, in order to receive the payments to be made and the
benefits to be received by the Executive pursuant to Section 9(b) or 9(c) of the
Agreement.


NOW THEREFORE, in consideration of the promises and agreements contained herein
and in the Agreement and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, and intending to be
legally bound, the Executive agrees as follows:


This Release shall become effective on the Effective Date, as defined in Section
7(b) hereof.


1.In consideration of the payments to be made and the benefits to be received by
the Executive pursuant to Section 9(b) or 9(c) of the Agreement, the Executive,
for himself and the Executive’s dependents, successors, assigns, heirs,
executors and administrators (and the Executive’s and their legal
representatives of every kind), (the “Executive Releasors”), hereby irrevocably
and unconditionally releases, acquits and forever discharges the Company and its
affiliated companies and their past and present parents, subsidiaries,
affiliated corporations, partnerships, joint ventures and their successors and
assigns (the “Company Affiliated Group”), and their current and former officers,
directors, stockholders, members, employees, heirs, assigns, representatives,
insurers, agents and counsel and all persons acting by, through, under or in
concert with any of them (but as to any such identified categories of persons,
including those acting by, through, under or in concert with them, only in such
capacity in such designated category or relationship to such designated
category) (together with the Company Affiliated Group, the “Company Releasees”),
from any and all arbitrations, complaints, claims, charges, demands,
controversies, suits, proceedings and causes of action with respect to
liabilities, obligations, promises, agreements, damages, costs, losses, debts or
expenses including attorneys’ fees and other legal costs, of any kind whatsoever
and every description that are related to the Executive’s employment or
termination of employment, whether known or unknown, suspected or unsuspected,
which the Executive now has, may have, claimed to have, or any time had against
any of the Company Affiliated Group arising prior to the Effective Date (as
defined in Section 7(b) below) (collectively “Claims”), and the Executive agrees
not to assert any such Claims.


(a)More specifically, this release of Claims includes, without express or
implied limitation, the release of all Claims of wrongful termination of
employment whether in contract
















49





--------------------------------------------------------------------------------







or tort; all Claims of intentional, reckless, or negligent infliction of
emotional distress; all Claims of breach of any express or implied contract or
express or implied covenant of employment, including the covenant of good faith
and fair dealing; all Claims of interference with contractual or advantageous
relations, whether prospective or existing; all Claims of deceit or
misrepresentation; all Claims of discrimination under local, state or federal
law; any legal restrictions on the right of any of the Company Affiliated Group
to terminate employees; Claims arising under any federal, state, local statutory
or common law or other governmental statute, regulation or ordinance, including,
without limitation, the Sarbanes-Oxley Act of 2002; Section 1981 of Title 42 of
the United States Code; 42 U.S.C. §1981; and/or Title VII of the Civil Rights
Act of 1964; the Age Discrimination in Employment Act; the Older Workers’
Benefit Protection Act; the Americans with Disabilities Act; the Equal Pay Act;
the Fair Labor Standards Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act of 1974, as amended; the Rehabilitation Act of
1973; the Racketeer Influenced and Corrupt Organizations Act; the Worker
Adjustment and Retraining Notification Act; all Claims of defamation or damage
to reputation; all Claims for reinstatement; all Claims for punitive or
emotional distress damages; and all Claims for wages, bonuses, severance, back
or front pay or other forms of compensation which are based upon or arise from
the acts, practices, transactions, events, and/or facts underlying any wage
claim that was or could have been asserted.


(b)Notwithstanding the foregoing, nothing herein shall constitute a release by
the Executive of any of the following:


(i)any rights he has under the Agreement, including any right to enforce any of
the terms thereof, and any rights he has under this Release, including any right
to enforce the terms thereof;


(ii)any Claim for payments, benefits or other entitlements, to which the
Executive is or will be entitled under the terms of any compensation or benefit
plan, program or other arrangement maintained by any of the Company Affiliated
Group, including without limitation any incentive or deferred compensation plan,
any pension plan or benefits under any medical, dental, vision, life insurance,
disability insurance or other welfare benefit plan;


(iii)any Claim for indemnification the Executive may have under applicable laws,
under the applicable constituent documents (including bylaws and certificates of
incorporation) of any of the Company Affiliated Group, under any applicable
insurance policy the Company Affiliated Group may maintain, or any under any
other written agreement or arrangement with any of the Company Affiliated Group,
with respect to any liability, costs or expenses the Executive incurs or has
incurred as a director, officer or employee of any of the Company Affiliated
Group;


(iv)any Claim the Executive may have to obtain contribution as permitted by law
in the event of entry of judgment against the Executive as a result of any act
or failure to act for which the Executive and any of the Company Affiliated
Group are jointly liable;


(v)any Claim that by law may not be released by private agreement without
judicial or governmental review and approval;




















50





--------------------------------------------------------------------------------







(vi)
any Claim that arises after the Effective Date; and



(vii)any Claim the Executive has against any of the Company Releasees solely in
his capacity as a shareholder of Sprint Corporation or of any Affiliate of the
Company (with the term “Affiliate” having the meaning ascribed to it in the
Agreement) or as a former shareholder of Sprint Nextel Corporation.


2.The Executive understands and acknowledges that the Company does not admit any
violation of law, liability or invasion of any of his rights and that any such
violation, liability or invasion is expressly denied. The consideration provided
to the Executive for this Release is made for the purpose of settling and
extinguishing all Claims arising prior to the Effective Date that relate to his
employment or termination of employment with the Company that the Executive ever
had or now may have against the Company or any of the other Company Releasees to
the extent provided in this Release. The Executive further agrees and
acknowledges that no representations, promises or inducements have been made by
any of the Company Releasees to the Executive with respect to this Release other
than as appear in the Agreement or this Release.


3.The Executive agrees to release and discharge each Company Releasee, not only
from any and all Claims which he could make on his own behalf, but also Claims
that may or could be brought by any person or organization on his behalf, for
monetary relief, and he specifically waives any right to recovery, directly or
indirectly, in connection with any class or collective action or representative
proceeding in which a Claim or Claims against any Company Releasee for monetary
relief may arise, in whole or in part, from any event which occurred up through
and including the Effective Date.


4.The Executive acknowledges that his waiver and release of rights and claims as
set forth in this Release is in exchange for valuable consideration which he
would not otherwise be entitled to receive.


5.The parties understand, agree and intend that, except as otherwise provided in
Section 1(b) above, upon the Executive’s receipt of all of the payments and
benefits to be paid or provided to him by the Company pursuant to Section 9(b)
and 9(c) of the Agreement, he will have received complete satisfaction of any
and all Claims arising prior to the Effective Date , whether known, suspected,
or unknown, that he may have or had against any of the Company Releasees that
are related to his employment, or termination of employment, with any of them.


6.The Executive agrees to pay any reasonable legal fees or costs incurred by any
of the Company Affiliated Group as a result of any breach of his promises in
this Release, including his promise to fully release each member of the Company
Affiliated Group from all Claims and to compensate any such company for its
legal costs, including attorneys’ fees incurred by such company as a result of
any breach of the Release, except to the extent that he challenges the validity
of the Release under the Age Discrimination in Employment Act, in which case
such company may only recover such fees and expenses as may be permitted by
state and federal law.


























51





--------------------------------------------------------------------------------







7.
The Executive further represents, agrees and acknowledges that:



(a)he has been advised by the Company to consult with his own legal counsel
prior to executing and delivering this Release, has had an opportunity to
consult with and to be advised by legal counsel of his choice, fully understands
the terms of this Release, and enters into this Release freely, voluntarily,
without coercion or duress of any kind and intending to be bound;


(b)he has been given the opportunity to consider this Release for a period of at
least [45 or 21, as applicable] days after the Termination Date (as defined in
the Agreement). In the event that the Executive has executed this Release within
less than such [45- or 21-, as applicable] day period, the Executive
acknowledges that his decision to so execute the Release was entirely voluntary
and that he had the opportunity to consider this Release for the entire [45- or
21-, as applicable] day period. The Executive and the Company acknowledge that
for a period of seven (7) days from the date that the Executive executes this
Release (the “Revocation Period”), he shall retain the right to revoke this
Release by written notice that is received by the Company’s General Counsel
before the end of such Revocation Period. Provided that this Release is not
revoked pursuant to the preceding sentence, this Release shall become effective,
binding, irrevocable and enforceable on the date immediately following the last
day of the Revocation Period (the “Effective Date”). If the Executive timely
exercises his right to revoke this Release, the Executive will forfeit his right
to receive any of the benefits that were conditioned on this Release becoming
effective, without affecting the effectiveness of the termination of the
Executive’s employment with the Company, and without altering the termination of
the Executive’s employment from all offices and any directorships and any
fiduciary positions;


(c)in executing this Release, the Executive does not rely and has not relied
upon any representation or statement not set forth herein or in the Agreement
made by the Company with regard to the subject matter, basis, or effect of this
Release or otherwise; and


(d)for the purpose of implementing a full and complete release and discharge of
all Claims against the Company Affiliated Group, the Executive expressly
acknowledges that this Release is intended to include in its effect, to the
extent herein provided, all Claims related to his employment or termination of
employment with any of the Company Affiliated Group arising before the Effective
Date , which the Executive does not know or suspect to exist in his favor at the
time of execution hereof, and that this Release contemplates the extinguishment
of any such Claim or Claims. IN EXECUTING THIS RELEASE, THE EXECUTIVE EXPRESSLY
REPRESENTS THAT HE IS DOING SO VOLUNTARILY AND OF HIS OWN FREE WILL AND THAT HE
IS OF SOUND MIND AT THE TIME OF SAID EXECUTION.


8.The Executive represents that he will not seek to recover any monetary damages
in the future with respect to Claims that arose prior to the Effective Date;
provided, however, that nothing in this Release shall limit the Executive from
commencing any proceeding for the purpose of enforcing the Executive’s rights
arising under, or preserved by, this Release or the Agreement.
























52





--------------------------------------------------------------------------------







9.The Executive waives and releases any Claim that the Executive has or may have
to reemployment.


10.This Release does not waive any of the rights of any of the Company
Affiliated Group to enforce any clawback policy including to the extent it may
be required under final New York Stock Exchange (or other applicable exchange)
listing standards subsequently adopted. Except to the extent that the Executive
is permitted to not disclose information provided to the Securities and Exchange
Commission (“SEC”) pursuant to Section 922 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010, 15 U.S.C. §78u-6 and SEC Regulation 21F
promulgated thereunder, or to other regulatory government agencies pursuant to
similar whistleblower protection laws, the Executive agrees that as of the date
set forth below, Executive has not reported information to the SEC concerning,
and is not aware of, any securities law compliance failure at any of the Company
Affiliated Group by any person that has not been reported to the General Counsel
of the Company, and further agrees to report to the General Counsel of the
Company information Executive learns about any securities law compliance failure
by any of the Company Affiliated Group after the date set forth below before
taking any further action.


IN WITNESS WHEREOF, the Executive has executed and delivered this Release on the
date set forth below.


Dated:
____________________            _______________________________________________
Michel Combes


















































53





--------------------------------------------------------------------------------







THIS RELEASE IS INVALID IF SIGNED BY THE EXECUTIVE BEFORE THE
TERMINATION DATE
















































































54



